Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 1 of 214




                            EXHIBIT 6
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 2 of 214
                                 ATTORNEYS EYES ONLY

    1                           UNITED STATES DISTRICT COURT
    2                            SOUTHERN DISTRICT OF FLORIDA
    3       APPLE INC.
    4              Plaintiff,           CASE NO. 9:19-cv-81160-RS
    5       vs.
    6       CORELLIUM, LLC,
    7               Defendant.
    8       ___________________________________/
    9
   10                            Zoom, Virtual Deposition
   11                         Wednesday, March 25, 2020
   12                            10:08 a.m.-6:17 p.m.
   13
   14                             ATTORNEY'S EYES ONLY
   15        VIDEOTAPED 30(b)(6) AND INDIVIDUAL DEPOSITION OF
   16                                 AMANDA GORTON
   17
   18                 Taken on Behalf of the Plaintiff before
   19             Lisa Gerlach, Court Reporter, Notary Public
   20             in and for the State of Florida at Large,
   21             pursuant to Plaintiff's Notice of Taking
   22             Deposition in the above cause.
   23
   24    Job No. 4027360
   25    Pages 1-213

                                                                     Page 1

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 3 of 214
                                 ATTORNEYS EYES ONLY

    1              Virtual Appearances through Zoom:
    2                 Counsel for the Plaintiff:
    3                 JESSICA STEBBINS BINA, ESQUIRE
                      ELANA NIGHTINGALE DAWSON, ESQUIRE
    4                 Latham & Watkins, LLP
                      10250 Constellation Boulevard
    5                 Suite 1100
                      Century City, CA 90067
    6                 424-653-5525
                      jessica.stebbinsbina@lw.com
    7                 elana.nightingaledawson@lw.com
    8
    9                 Counsel for the Defendant and Witness:
                       JONATHAN VINE, ESQUIRE
   10                  Cole Scott & Kissane
                       222 Lakeview Avenue
   11                  Suite 120
                       West Palm Beach, FL 33401
   12                  561-383-9203
                       jonathan.vine@csklegal.com
   13
   14              Also Present: Brandon Miller, Videographer
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

                                                                     Page 2

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 4 of 214
                                 ATTORNEYS EYES ONLY

    1                                          INDEX
    2       WITNESS              EXAMINATION                             PAGE
    3       Amanda Gorton
    4                   Direct by Ms. Bina                                  6
    5       Certificate of Oath                                          211
    6       Certificate of Reporter                                      212
    7       Witness Review Letter                                        213
    8
    9                               PLAINTIFFS' EXHIBITS
   10                                           None
   11                               DEFENDANTS' EXHIBITS
   12       Exhibit 1         Notice of Deposition                          8
   13       Exhibit 2         Corellium, LLC's Responses and
                              Objection to Apple Inc.’s Notice of
   14                         Rule 30(b)(6) Deposition of
                              Defendant Corellium                           8
   15
            Exhibit 3



                                                                           31
   18       Exhibit 4
                                                                           60
   19       Exhibit 5                                                      88
   20       Exhibit 6                                                    100
   21       Exhibit 7                                                    115
   22       Exhibit 8                                                    132
   23       Exhibit 9                                                    138
   24       Exhibit 10                                                   146
   25       Exhibit 11                                                   182

                                                                     Page 3

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 5 of 214
                                 ATTORNEYS EYES ONLY

    1       Exhibit 12                                                     185
    2       Exhibit 13                                                     186
    3       Exhibit 14                                                     190
    4       Exhibit 15
                                                                           197
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

                                                                     Page 4

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 6 of 214
                                 ATTORNEYS EYES ONLY

    1                   THE VIDEOGRAPHER:            Good morning.    We're
    2              going on the record at 10:08 a.m. on
    3              March 25th, 2020.          Please note that the
    4              microphones are sensitive and may pick up
    5              whispering and rubbing of clothing.               Please
    6              silence all cell phones.               Please keep them
    7              away from the microphones, as they can
    8              interfere with the deposition audio.               Audio
    9              and video recording will continue to take
   10              place unless all parties agree to go off the
   11              record.
   12                   This is media unit number one of the
   13              video-recorded deposition of Amanda Gorton,
   14              taken by counsel for plaintiff, in the matter
   15              of Apple Inc. vs. Corellium, LLC, filed in
   16              the United States District Court, Southern
   17              District of Florida.             The Case Number is
   18              9:19-cv-81160-RS.
   19                   This deposition is taking place by
   20              Zoom Virtual and all participants are
   21              attending remotely.
   22                   My name is Brandon Miller, from the firm
   23              Veritext Legal Solutions, and I'm the
   24              videographer.        The court reporter is Lisa
   25              Gerlach, from the firm Veritext Legal

                                                                     Page 5

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 7 of 214
                                 ATTORNEYS EYES ONLY

    1              Solutions.     I'm not related to any party in
    2              this action, nor am I interested in the
    3              outcome.
    4                   Counsel and everyone attending remotely
    5              will now state their appearances and
    6              affiliations for the record, and the court
    7              reporter will swear the witness.
    8                   MS. BINA:      This is Jessica Stebbins Bina,
    9              from Latham & Watkins, counsel for plaintiff,
   10              Apple Inc.
   11                   MS. NIGHTINGALE DAWSON:               This is Elana
   12              Nightingale Dawson, with Latham & Watkins,
   13              counsel for Apple Inc., plaintiff.
   14                   MR. VINE:      Jonathan Vine, with the law
   15              firm of Cole Scott & Kissane, on behalf of
   16              Corellium and the witness.
   17       THEREUPON,
   18                                   AMANDA GORTON,
   19                   A Witness herein, acknowledged after having
   20       been duly sworn and testified upon her oath as
   21       follows:
   22                       THE WITNESS:        I do.
   23                               DIRECT EXAMINATION
   24       BY MS. BINA:
   25              Q.   Good morning, Ms. Gorton.               Can you hear me

                                                                       Page 6

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 8 of 214
                                 ATTORNEYS EYES ONLY

    1       okay?

    2               A.   Good morning.       Yes, I can hear you well.

    3               Q.   Have you ever had your deposition taken

    4       before?

    5               A.   No.    This is my first time.

    6               Q.   I may take a moment then and just go through

    7       a few of the ground rules.             I know you've attended a

    8       few of these depositions this week, so this may sound

    9       familiar to you.

   10                    Do you understand that you're here under oath

   11       to testify?

   12               A.   Yes, I do.

   13               Q.   Just like you were in court?

   14               A.   Yes.

   15               Q.   It's very important, particularly with us all

   16       attending by video, that you give me word answers and

   17       not "uh-huh" or "uh-uh" or gestures of any kind.

   18                    Do you understand that?

   19               A.   Yes, I understand.

   20               Q.   And, also, we should try very hard not to

   21       talk over one another so the court reporter, who is

   22       taking down everything we say, can make sure to get a

   23       good record.

   24                    Can you help me with that today?

   25               A.   Absolutely.

                                                                      Page 7

                                      Veritext Legal Solutions
                                           866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 9 of 214
                                 ATTORNEYS EYES ONLY

    1                   MS. BINA:       I'm going to briefly just mark
    2              two exhibits.        Elana, if you can move in to
    3              have 00 and 01?         The first is a personal
    4              deposition notice to Amanda Gorton and the
    5              second is Corellium's responses to Apple's
    6              30(b)(6) deposition notice.
    7                   MS. NIGHTINGALE DAWSON:               Sure.     Just to
    8              confirm, that's going to be Exhibit 1 for the
    9              notice and Exhibit 2 for the responses;
   10              correct?
   11                   MS. BINA:       Yes, it is.
   12                   (Plaintiff's Exhibits 1 and 2 marked for
   13              identification.)
   14                   MS. BINA:       And, Jonathan, you should be
   15              able to move into the introduced folder as
   16              Elana marks them.
   17                   MR. VINE:       That is the e-mail from the
   18              remote from
   19                   MS. NIGHTINGALE DAWSON:               No.     There was a
   20              second --
   21                   MS. BINA:       That should be Veritext
   22              Exhibit Share.        Maybe we can go off the
   23              record for a moment, Jonathan, to make sure
   24              you can find it.
   25                   THE VIDEOGRAPHER:            Going off the record

                                                                         Page 8

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 10 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            at 10:13 a.m.

   2                 (Off record.)

   3                 THE VIDEOGRAPHER:         We are back on the

   4            record at 10:15 a.m., and this marks the

   5            beginning of media number two in the

   6            deposition of Amanda Gorton.

   7                 You may proceed, Counsel.

   8                 MR. VINE:     I see it.        We can go ahead.

   9                 MS. BINA:     Perfect.

 10       BY MS. BINA:

 11             Q.   If you can just open Gorton Exhibit 1,

 12       Ms. Gorton?       This is a deposition notice to you.

 13                  Have you seen this notice before?

 14             A.   I have not.

 15             Q.   You understand your deposition was noticed

 16       for today and you're appearing; correct?

 17             A.   Yes.

 18             Q.   If you could just look at Exhibit 2?              I'm

 19       going to, again, ask you if you've seen the document.

 20       I'm not sure whether you have or haven't.             I'll

 21       represent to you, this is your counsel's responses and

 22       objections to our notice of the taking of the

 23       deposition of Corellium, LLC.

 24                  And, if you scroll here, you'll see there are

 25       a number of topics where Corellium has designated you

                                                                       Page 9

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 11 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      as the person who will be testifying on behalf of the

   2      company.

   3                  I'm going to ask you a couple of questions

   4      first.     Have you seen this document before?

   5            A.    I have, yes.

   6            Q.    And your understanding is that you'll be

   7      testifying on behalf of Corellium, LLC today on the

   8      topics identified herein?

   9            A.    That is correct.

 10             Q.    And you'll also be answering questions in

 11       your personal capacity today as well; correct?

 12             A.    Yes.

 13                   MR. VINE:    Objection.

 14                   MS. BINA:    Was there an objection,

 15             Mr. Vine?

 16                   MR. VINE:    There was.

 17                   MS. BINA:    Okay.

 18       BY MS. BINA:

 19             Q.    Without telling me any conversations that you

 20       had with your lawyers, can you tell me generally what

 21       you did to prepare for your deposition today?

 22             A.    Sure.   I had a call with my counsel yesterday

 23       and I reviewed a variety of documents in preparation

 24       both for my personal deposition and to prepare on

 25       behalf of Corellium as the 30(b)(6) representative for

                                                                   Page 10

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 12 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      the topics listed.

   2             Q.   Which counsel did you meet with by telephone?

   3             A.   I had a call with Mr. Vine yesterday.

   4             Q.   Approximately how long was that call?

   5             A.   I don't recall.

   6             Q.   Ballpark, an hour, two hours, three hours,

   7      six?

   8             A.   30 minutes to an hour.

   9             Q.   Have you had any other calls or meetings to

 10       prepare for today's deposition with anyone?

 11              A.   No.

 12              Q.   Did you meet with anyone from Corellium, LLC

 13       in connection with preparing for this deposition?

 14              A.   I did have conversations with my teammates,

 15       specifically Chris Wade, Stan Skowronek, and David

 16       Wang, to ask about some of the topics for the 30(b)(6)

 17       questions.

 18              Q.   When did you have those meetings?

 19              A.   During the course of this week.        I met with

 20       David, Stan and Chris on Sunday and Monday.

 21              Q.   Did you meet with all three of them together

 22       or separately?

 23              A.   I met with all three of them together.

 24              Q.   We're going to go through some of the topics

 25       in more detail, but can you just tell me, at a high

                                                                   Page 11

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 13 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      level, which topics you met with them related to the

   2      30(b)(6) notice?

   3                 MR. VINE:    Let me just put an objection

   4            and some guidance to Amanda.                If anybody from

   5            my law firm was present for those meetings,

   6            obviously, communications would be

   7            privileged, so please do not discuss

   8            privileged communications.

   9      BY MS. BINA:

 10             Q.   Again, I don't want to hear anything you

 11       discussed with your lawyers.           My understanding was

 12       that this was a meeting with fact witnesses to prepare

 13       for the 30(b)(6).      But if you were discussing matters

 14       with counsel, I don't want to hear those

 15       communications.

 16                  MR. VINE:    If I may just give a better

 17             instruction?     If counsel was present for

 18             those discussions, it's still privileged.

 19             Meaning, they participated in that

 20             conversation, just like Dave took that

 21             position and you have taken that deposition

 22             in other depositions.

 23                  However, you can tell Jessica what

 24             specific topics were addressed without

 25             waiving the attorney-client privilege.

                                                                       Page 12

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 14 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      BY MS. BINA:

   2            Q.    Before we do that, let me ask.          Was counsel

   3      present at the meeting?

   4            A.    No.

   5            Q.    Then can you, please, let me know which

   6      topics you met with them to discuss?

   7            A.    Sure.    I reviewed all topics with them just

   8      to make sure that I thoroughly investigated each

   9      topic.

 10             Q.    About how long was this meeting?

 11             A.    About an hour.

 12             Q.    And did you -- did the four of you look at

 13       any documents at the meeting?

 14             A.    No.

 15             Q.    You mentioned that you had reviewed documents

 16       yourself.

 17                   Can you tell me what you reviewed to prepare

 18       for your deposition?

 19             A.    Yes.    I reviewed several court-related

 20       documents, such as the complaint, Corellium's response

 21       to the complaint, our interrogatory responses, our

 22       responses to requests for admissions and production.

 23                   I also reviewed several company documents.

 24       For example, financial statements, marketing

 25       materials, pricing documents.             I reviewed a few

                                                                   Page 13

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 15 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      communications with customers and resellers.

   2                 I'm sure there are others that I can't recall

   3      off the top of my head.

   4            Q.   When you say you reviewed a few

   5      communications with                                      can you

   6      tell me which                                     that you recall?

   7            A.



   9                 I know there were others, but I don't recall

 10       specifically which ones at the moment.

 11             Q.




 14             A.   No.

 15                  MR. VINE:    Objection.

 16       BY MS. BINA:

 17             Q.   You said that you had reviewed the

 18       correspondence with resellers.

 19                  Which correspondence with resellers did you

 20       review?

 21                  MR. VINE:    Objection.

 22             A.

 23       BY MS. BINA:

 24




                                                                    Page 14

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 16 of
                               ATTORNEYS
                                      214 EYES ONLY




  5              Q.   Which company?
  6                   MR. VINE:      I'm just going to designate
  7              this portion -- all of this is confidential,
  8              but this portion is highly confidential.
  9                   MS. BINA:      And, Jonathan, so you're
 10              aware, what we've been doing is, the entire
 11              transcript has been presumptively "attorney's
 12              eyes only."      And then once the transcripts
 13              come back, we'll be reviewing and
 14              redesignating appropriately, if that works
 15              for you --
 16                   MR. VINE:      That's perfect.
 17                   MS. BINA:      Okay.
 18                   MS. GORTON:       Could we have the question
 19              read back, Madam Court Reporter, please?
 20                   THE REPORTER:        "Which company?"      Are you
 21              talking about the question before?
 22                   MS. BINA:      "Which company" was actually
 23              my question.
 24        BY MS. BINA:
 25              Q.

                                                                  Page 15

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 17 of
                               ATTORNEYS
                                      214 EYES ONLY




   3                 My question was, which company was that?

   4            A.




 10                  MR. VINE:    Objection.

 11             A.

 12       BY MS. BINA:

 13

 14                  MR. VINE:    Objection.

 15



 17       BY MS. BINA:

 18             Q.   Have we now gone through everything that

 19       you've done to prepare for your deposition today or is

 20       there anything else that you've done that we haven't

 21       discussed?

 22                  MR. VINE:    Objection.

 23             A.   I believe that covers everything I've done to

 24       prepare.

 25       BY MS. BINA:

                                                                   Page 16

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 18 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            Q.   Thank you.     I want to turn a little bit --

   2      can you briefly describe your educational background?

   3            A.   Yes.   I attended high school in Kansas City

   4      at Pembroke Hill.       I attended university at Yale

   5      University, where I received a four-year master's and

   6      bachelor's degree.

   7            Q.   Was that a master of art, a master of

   8      science?

   9            A.   A master of arts.

 10             Q.   In what subject?

 11             A.   In the classics, ancient Latin and Greek.

 12             Q.   Do you, yourself, have any technical or

 13       programming computer engineering background?

 14             A.   I have a limited background insofar as I've

 15       taken a few online courses in basic programming.             I've

 16       also worked at tech companies for the majority of my

 17       career.

 18             Q.   Have you taken any business and marketing

 19       courses in connection -- or after -- before -- after

 20       graduation from Yale?

 21             A.   No.

 22             Q.   Any accounting or finance courses?

 23             A.   No.

 24             Q.   What is your current title at Corellium?

 25             A.   My title is the CEO.

                                                                   Page 17

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 19 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            Q.   Has that always been your title since

   2      Corellium's formation?

   3            A.   Yes.

   4            Q.   Do you have any other titles besides CEO?

   5            A.   Occasionally, we refer to each other as

   6      cofounders, but I don't consider that an official

   7      title.

   8




 12             Q.   And how long have you known Mr. Wade?

 13             A.   I've known Mr. Wade since --

 14                  MR. VINE:    We broke up, I think.

 15                  MS. BINA:    There was some noise, I think,

 16             on your end.

 17       BY MS. BINA:

 18             Q.   You had started to say that you had known

 19       Mr. Wade since -- and that was the last I heard.

 20             A.   Yes.   I trailed off because I was trying to

 21       remember when we met.       I believe we met in 2012.

 22             Q.   Did you meet him first in a personal or

 23       professional capacity?

 24             A.   I met him in a professional capacity.

 25             Q.   What was that capacity?

                                                                   Page 18

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 20 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            A.   I had joined a startup called OpenPeak.

   2      Mr. Wade was employed by that startup.             I met him as

   3      part of my introduction to the team.

   4            Q.   At some point, you developed a personal

   5      relationship and the two of you eventually married;

   6      correct?

   7            A.   That is correct.

   8            Q.   Have you also worked together continuously

   9      since 2012 in a professional capacity?

 10             A.   No.

 11             Q.   At what points have you worked with Mr. Wade

 12       in that time period?




 22             Q.   What was that?

 23             A.   Sorry.     Do you mean what startup was that?

 24             Q.   Yes.     Sorry.   What startup was that?

 25

                                                                   Page 19

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 21 of
                               ATTORNEYS
                                      214 EYES ONLY

   1

   2            Q.   You were carrying on.          I didn't mean to

   3      interrupt.

   4




   7            Q.   When was Corellium founded?

   8

   9            Q.   So turning back to your cofounders -- how

 10       long have you known Mr. Skowronek?                And did I say that

 11       correctly?




 15             Q.   When, approximately, was that?



 17             Q.   Did he -- I think you testified that Virtual

 18       was acquired by Citrix.        Did he also go and work with

 19       you at Citrix -- or not with you -- but work at Citrix

 20       when Virtual was acquired?

 21



 23             Q.   Did you and he and Mr. Wade all work at

 24       Citrix for the same amount of time?                In other words,

 25       did you start at the same time and leave at the same

                                                                      Page 20

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 22 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      time or did some of you start or leave at different

   2      times?

   3              A.   We all started at the same time, but we

   4      departed at different times.

   5              Q.   When did you depart Citrix?

   6              A.   I don't recall offhand exactly when I

   7      departed.      I believe it was in 2015.

   8              Q.   What about Mr. Wade; do you know when he

   9      left?

 10               A.   I don't recall when he departed either.         I

 11       know he departed after me.

 12               Q.   What about Mr. Skowronek?

 13               A.   I don't recall when he departed either, but,

 14       again, I believe he departed after I did.

 15               Q.   How long have you known Mr. Wang?

 16               A.   I believe I first met Mr. Wang in 2014.         He

 17       attended our wedding.

 18               Q.   So did Mr. Wade know him prior to the wedding

 19       and you met him there?

 20               A.   That's correct.

 21               Q.   Did you work with Mr. Wang prior to

 22       Corellium, LLC?

 23               A.   No.

 24               Q.   Were you involved at all with iEMU, which, I

 25       believe, was a prior project of Mr. Wade's in the

                                                                   Page 21

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 23 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      early 2000s?

   2            A.   I was not involved in that project.

   3            Q.   Ms. Gorton, one of the topics that's been

   4      designated by Corellium as the person to speak on a

   5      particular topic is the topic of agreements or

   6      arrangements with purchase --

   7                 THE REPORTER:      I'm sorry.          Hang on.

   8            Someone's got paper I can hear.               I can't hear

   9            the question.

 10                  MR. VINE:    Can you tell us the topic

 11             number first?

 12                  MS. BINA:    It's topic number 17.

 13                  MR. VINE:    Okay.

 14       BY MS. BINA:

 15




 18                  Without telling me any conversations that you

 19       had with your attorneys, can you briefly tell me what

 20




 23             Q.   Anything else?

 24             A.   No.   That's all.




                                                                       Page 22

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 24 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




                                                                   Page 23

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 25 of
                               ATTORNEYS
                                      214 EYES ONLY

  1              Q.   And what was your role?
  2              A.   I apologize.       The audio cut out a little bit
  3        there.
  4




  9                   MR. VINE:      Then I'll object because it's
 10              compound, but okay.          No problem.    You can go
 11              on and answer.
 12              A.   My role at Virtual was CEO.           I was involved
 13        in the negotiations from that perspective.




 17        BY MS. BINA:
 18              Q.




 21                   MR. VINE:      Objection.
 22
 23        BY MS. BINA:
 24              Q.
 25                   MR. VINE:      Objection.

                                                                  Page 24

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 26 of
                               ATTORNEYS
                                      214 EYES ONLY

  1              A.
                        .
  3        BY MS. BINA:
  4              Q.


  6
  7                   MR. VINE:      Objection.
  8              A.   There were multiple individuals with whom we
  9        communicated during the course of negotiations.                The
 10        pri




 19                   MS. BINA:      Mr. Vine, we're hearing a lot
 20              of the paper shuffling.             Is there a way you
 21              could move the microphone?
 22                   MR. VINE:      Apparently, it's very
 23              sensitive, but I have to take notes, but I
 24              will do my best.        Go ahead.
 25

                                                                  Page 25

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 27 of
                               ATTORNEYS
                                      214 EYES ONLY



  2        BY MS. BINA:
  3




  7                   MR. VINE:      Objection.




                      MS. BINA:      So, I apologize.         My
 11              four-year-old just walked in.              I didn't hear
 12              the answer.      Madam Court Reporter, could you
 13              read it back, please?
 14                   THE REPORTER:        "I don't recall any
 15              conversations to that effect."
 16        BY MS. BINA:




 20                   MR. VINE:      Objection; asked and answered,
 21              lack of foundation.
 22              A.
 23        a


 25        BY MS. BINA:

                                                                   Page 26

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 28 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            Q.




   4            A.   I am aware that meeting took place, but I was

   5      not involved in that meeting.

   6            Q.   Were you told anything about what happened at

   7      it?

   8            A.   No.

   9            Q.   Do you have any understanding as to what

 10       happened at that meeting, as you sit here today?

 11                  MR. VINE:    Objection.        How could she have

 12             an understanding if she just testified she

 13             wasn't told what happened at that meeting?

 14                  MS. BINA:    I'm asking if she had any

 15             understanding.

 16                  MR. VINE:    Well, I'll allow the

 17             repetitive question.         At some point, it's

 18             going to become harassing.

 19                  Go ahead, Amanda.

 20             A.   I do have some understanding of what happened

 21       at that meeting in conjunction with discussions with

 22       counsel.

 23       BY MS. BINA:

 24             Q.   I don't want to hear anything you discussed

 25       with counsel.

                                                                   Page 27

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 29 of
                               ATTORNEYS
                                      214 EYES ONLY

  1                    Do you have any understanding outside of a
  2        privileged communication?
  3              A.    I do not.
  4              Q.    When Mr. Wade left Citrix, and prior to the
  5        formation




                                                                  Page 28

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 30 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   5                 MR. VINE:    Objection.

   6

   7

   8      BY MS. BINA:

   9



 11                  MR. VINE:    Objection; asked and answered.

 12             A.   That is correct.

 13       BY MS. BINA:

 14



 16                  MR. VINE:    Objection; asked and answered.

 17

 18




 21       BY MS. BINA:




                                                                   Page 29

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 31 of
                               ATTORNEYS
                                      214 EYES ONLY




   7                 MS. BINA:    If we can pause and go off the

   8            record for one second?

   9                 THE VIDEOGRAPHER:        Okay.         Going off the

 10             record at 10:53 a.m.

 11                  (Off record.)

 12                  THE VIDEOGRAPHER:        We are back on the

 13             record at 10:54 a.m., and this marks the

 14             beginning of media unit number three in the

 15             deposition of Amanda Gorton.

 16                  You may proceed, Counsel.

 17       BY MS. BINA:

 18             Q.   Were you finished with your answer,

 19       Ms. Gorton?     I apologize.       I was distracted.

 20             A.   Perhaps the court reporter can read back the

 21       last question?

 22




                                                                       Page 30

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 32 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      BY MS. BINA:

   2            Q.




   5                 MR. VINE:    Okay.

   6




   9      BY MS. BINA:

 10




 19                  MS. BINA:    I'd like to introduce as

 20             Exhibit 3 Corellium's responses and

 21             objections -- fourth amended responses and

 22             objections to Apple's interrogatories.

 23                  (Plaintiff's Exhibit 3 was marked for

 24             identification.)

 25                  MS. BINA:    Apple's first set of special

                                                                   Page 31

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 33 of
                               ATTORNEYS
                                      214 EYES ONLY

  1              interrogatories, I should say.
  2                   THE WITNESS:       Ms. Stebbins Bina?
  3                   MS. BINA:      Yes?
  4                   THE WITNESS:       You didn't ask me at the
  5              outset, but I would like to make you aware
  6              that I do have a copy of those
  7              interrogatories with me here.
  8        BY MS. BINA:
  9              Q.   Great.     I'm still going to mark them for the
 10        record.
 11                   Do you have any other documents with you,
 12        Ms. Gorton?
 13              A.   I do.    I also have a copy of the list of
 14        30(b)(6) topics.
 15              Q.   Anything else?
 16              A.   No.
 17              Q.   Do you have any e-mails or chat windows or
 18        other -- is there anything else open on your screen
 19        besides the Veritext deposition information?
 20              A.   No, nothing besides that.
 21                   MR. VINE:      That's offensive.       That's
 22              offensive, Jessica.          Go on, Amanda.
 23                   MS. BINA:      Mr. Vine, it's a standard
 24              question that you've asked all of our
 25              witnesses as well.          I presumed the answer was

                                                                  Page 32

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 34 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            no, but I'd like a clear record on the topic.

   2                  MR. VINE:     I knew what you were getting

   3            at.    Go ahead.

   4      BY MS. BINA:

   5




   8            Q.    You reviewed them, I presume, prior to

   9      verification to ensure they were accurate?

 10             A.    To the best of my ability, yes.

 11             Q.    Of course.     So I'd like to look at your

 12       response to interrogatory number four.              In particular,

 13       I'm looking for -- bear with me one moment -- page 20

 14       of the document.

 15             A.    Sure.




                                                                    Page 33

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 35 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      that can be used by end users, but in a minimum --




 21             Q.   Do you use iPhones personally?

 22                  MR. VINE:    Objection.

 23             A.   I do.

 24       BY MS. BINA:

 25             Q.   Do you use other Apple devices?

                                                                   Page 34

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 36 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            A.   I do.

   2            Q.   Which ones?

   3                 MR. VINE:     Objection.

   4            A.   I use a MacBook.

   5      BY MS. BINA:

   6            Q.   Does Corellium use Apple devices for work

   7      separate and apart from the one it virtualizes?

   8                 MR. VINE:     For what purpose?

   9                 MS. BINA:     Office purposes, any other

 10             purpose.

 11                  MR. VINE:     For office purposes, Amanda,

 12             you can answer.

 13             A.   For office purposes, Corellium has at least

 14       one Mac computer.      I'm trying to recollect if there

 15       are any other Apple products at the office.            I don't

 16       recall if we have any other Apple devices specific for

 17       office purposes.

 18       BY MS. BINA:

 19




 24                  MR. VINE:     This is a little over the top

 25             and not relevant in any way.

                                                                   Page 35

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 37 of
                               ATTORNEYS
                                      214 EYES ONLY

   1                 I'll allow you to answer that question.

   2            That's a yes or no.

   3            A.   Yes.

   4      BY MS. BINA:

   5

   6




 17                  MR. VINE:    Objection.

 18             A.



 20       BY MS. BINA:

 21             Q.   Thank you for that clarification.

 22

 23             A.




                                                                   Page 36

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 38 of
                               ATTORNEYS
                                      214 EYES ONLY

   1                   THE REPORTER:    Sorry.      You're cutting

   2            out.

   3



   5      BY MS. BINA:

   6            Q.     Anything else?

   7            A.

   8




 25                    THE REPORTER:    You just cut out.

                                                                     Page 37

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 39 of
                               ATTORNEYS
                                      214 EYES ONLY

  1                     MS. BINA:    We can't understand anything
  2              now.
  3                     THE WITNESS:     Can you hear me now?
  4                     THE REPORTER:      Yes.      I'll tell you how
  5              far I got.


  7                     THE WITNESS:




 11




 14


 16




 19




 22




                                                                  Page 38

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 40 of
                               ATTORNEYS
                                      214 EYES ONLY



   2




   9            A.




 14             Q.




 17                  MR. VINE:    Objection.

 18             A.




                                                                   Page 39

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 41 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   4      BY MS. BINA:

   5




   8            A.




 14       BY MS. BINA:

 15             Q.




 20                  MR. VINE:    Objection.

 21




                                                                   Page 40

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 42 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   6      BY MS. BINA:

   7



   9                 MR. VINE:    Objection.

 10             A.



 12       BY MS. BINA:

 13

 14




 22



 24       BY MS. BINA:

 25             Q.

                                                                   Page 41

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 43 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   6




 17




                                                       ?

                                                                   Page 42

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 44 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   5




 15




                                                                   Page 43

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 45 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




 12




 19       BY MS. BINA:

 20             Q.

 21




                                                                   Page 44

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 46 of
                               ATTORNEYS
                                      214 EYES ONLY

  1




  4                   MS. BINA:      Now would be a good time for
  5              that five or ten minute break, if we want to
  6              go off the record.
  7                   MR. VINE:      Yeah.
  8                   THE VIDEOGRAPHER:           Stand by.   This marks
  9              the end of media unit number three.             Going
 10              off the record at 11:27 a.m.
 11                   (Brief recess.)
 12                   THE VIDEOGRAPHER:           We're back on the
 13              record at 11:38 a.m.           This marks the
 14              beginning of media number four in the
 15              deposition of Amanda Gorton.
 16                   You may proceed, Counsel.
 17                   MS. BINA:      Thank you.
 18        BY MS. BINA:
 19




                                                                  Page 45

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 47 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




                                                                   Page 46

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 48 of
                               ATTORNEYS
                                      214 EYES ONLY

  1




 22              A.   I don't know off the top of my head.
 23


 25                   MR. VINE:      Objection.

                                                                  Page 47

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 49 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            A.   I don't know for certain.              I would assume so,

   2      but I'm not sure.

   3      BY MS. BINA:

   4




   7            A.   Not that I can recall at the moment.

   8            Q.




 12             A.   No.

 13             Q.




 19             A.   Yes.

 20             Q.   -- what is his role?

 21             A.   Would you like me to spell the last name?

 22                  THE REPORTER:      Yes.

 23                  THE WITNESS:                               .

 24       BY MS. BINA:

 25

                                                                           48

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 50 of
                               ATTORNEYS
                                      214 EYES ONLY




   3            Q.   I understand that other persons at Corellium

   4      are more involved with the technical aspects of the

   5      product than you.

   6                 Is that fair to say?

   7            A.   Yes, that's fair to say.

   8            Q.   Could you give me your basic understanding in

   9      layman's terms of what the product does and how it

 10       works?

 11                  MR. VINE:    Objection.        This is not as a

 12             corporate representative, but you're saying

 13             as an individual.       Correct?

 14                  MS. BINA:    Correct.       I'm not asking her

 15             in her corporate representative capacity.

 16             I'm asking her, as the CEO of the company,

 17             what her company does, essentially.

 18                  MR. VINE:    Well, let me just say this.

 19             We had the e-mail exchange, and you made it

 20             very clear that you're not going to ask her

 21             about technical stuff in a corporate

 22             representative capacity.           She's not been

 23             designated -- let me finish my statement,

 24             please.    And that she's not going to have to

 25             answer questions on technical.

                                                                    Page 49

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 51 of
                               ATTORNEYS
                                      214 EYES ONLY

  1                   But, I agree, Amanda individually can
  2              answer at a high level what she understands
  3              the product does.
  4                   MS. BINA:      Yes.     Just so we're clear,
  5              Jonathan, the correspondence we're talking
  6              about related to technical aspects of bugs
  7              that Corellium had found, but I'm not asking
  8              her this question as a 30(b)(6) witness.               I'm
  9              just asking what she knows.
 10                   MR. VINE:      There were other things
 11              besides the bug issue, but I'm not going to
 12              have that debate anymore.              Move on, please.
 13        BY MS. BINA:
 14              Q.   You can answer the question.             Would you like
 15        to have it read back?
 16              A.   Yes, please.
 17                   THE REPORTER:         "Could you give me your
 18              basic understanding in layman's terms of what
 19              the product does and how it works?"
 20




                                                                  Page 50

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 52 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   6      BY MS. BINA:

   7            Q.   Are you finished?

   8            A.   Yes.

   9            Q.   Thank you.     What product does Corellium

 10       currently virtualize or allow customers to virtualize?

 11             A.   Corellium currently enables users to

 12       virtualize a variety of iPhone and Android models.

 13             Q.   At what point did Corellium begin offering

 14       the Android models?

 15             A.   I don't recall.

 16             Q.   Do you know approximately when?

 17             A.   I don't.     I believe it may have been early

 18       2019, but that's purely a guess.

 19             Q.   It is correct that, at least when the company

 20       launched, it only offered an Apple device model;

 21       correct?

 22                  MR. VINE:     Objection.

 23             A.   That is correct; although, it was always our

 24       intention to enable Android device models.           It simply

 25       took us some time to develop those models.

                                                                   Page 51

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 53 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      BY MS. BINA:

   2            Q.   And then for approximately a year, in your

   3      best estimation, it offered only the iOS devices and

   4      then others were added?

   5            A.   Yes, that is correct.          Although, during that

   6      time, we were actively working on adding the Android

   7      device models.

   8            Q.   Does Corellium currently offer a cloud-based

   9      product to its users?

 10             A.   Yes.

 11             Q.   Is it possible at the moment for new cloud

 12       users to sign up or are you only servicing existing

 13       cloud accounts?

 14             A.   It is possible for new users to sign up,

 15       however, we generally don't enable simply anyone to

 16       sign up, so all users must still go through our

 17       qualification process before they're able to access or

 18       sign up to the product.

 19             Q.   When did you start offering the cloud-based

 20       product?

 21             A.   To the best of my recollection, we began

 22       offering a cloud-based product in early 2019.

 23             Q.   At an earlier point in 2018, did you offer

 24       trial versions of a cloud-based product?

 25             A.   Yes.   We initially offered beta testing

                                                                   Page 52

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 54 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      accounts for a limited number of users.                The goal of

   2      beta testing was to help us identify bugs in the

   3      platform and to give feedback about the features of

   4




 12                  THE REPORTER:      I'm sorry.          You're

 13             breaking up.     We developed a reseller

 14             relationship?

 15




 23       BY MS. BINA:

 24




                                                                      Page 53

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 55 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




 10             A.   That is correct.

 11             Q.




 18




                                                               ?

 25                  MR. VINE:    I know it's hard, guys,

                                                                   Page 54

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 56 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            because there's a little bit of a delay.           If

   2            you can just give it a one-more-second pause,

   3            Jessica, before Amanda finishes, because

   4            sometimes there's a delay and she's still

   5            talking.      Thank you.

   6                 Go ahead, Amanda.

   7                 THE WITNESS:




 15       BY MS. BINA:

 16             Q.   Do you remember offhand any of those people?

 17             A.   I don't recall the specific names offhand,

 18       but I do recall that many of them posted about their

 19       experience with the product.

 20             Q.   Ms. Gorton, you cut out for quite a bit of

 21       that answer.       Is it possible that you could repeat it?

 22             A.   Sure.     I don't recall the names of the

 23       individuals offhand, but I do recall that several of

 24       them Tweeted about their experience with the product.

 25




                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 57 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




                                                                   Page 56

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 58 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            A.




                     So I'm going to turn now to a topic on which

 19       you've been designated as a corporate representative,

 20       and that's topic number 14, internal names or code

 21       names for the Corellium Apple product.

 22                  Before I launch into that line of

 23       questioning, I am cognizant that it's noon Eastern

 24       time, and I wanted to ask you and Mr. Vine at what

 25       time you would like a lunch break.

                                                                   Page 57

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 59 of
                               ATTORNEYS
                                      214 EYES ONLY

  1              A.    I don't normally eat lunch.
  2                    Jonathan, do you have a preference?
  3                    MR. VINE:      If it means finishing earlier
  4              and trying to get even skinnier, then I don't
  5              need to eat lunch.           But if we need to take a
  6              quick break at, like, 1:00 so Amanda can get
  7              out some orange juice or a bar or something,
  8              I'm happy to do that.             I'm good right now.
  9                    Amanda, are you good?
 10                    THE WITNESS:        I am good.
 11                    MS. BINA:      I do think we'll be going for
 12              several hours more, so I imagine that the
 13              court reporter would probably appreciate a
 14              lunch break at some point.                 I'll plan to stop
 15              around 1:00 Eastern time for lunch or
 16              thereabouts, so we can take whatever break is
 17              appropriate.
 18                    MR. VINE:      And not to hold you to it, but
 19              when you say several hours, does that mean
 20              you'll go to 5:00 Eastern Standard Time?
 21                    MS. BINA:      I don't know exactly,
 22              Jonathan.      It's going to be several hours.
 23              It's more just based on the length of -- the
 24              number of areas of this witness's knowledge.
 25              Unfortunately, she has the good or bad luck

                                                                    Page 58

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 60 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            of going first, so there's a lot of questions

   2            to ask her.

   3                 MR. VINE:    Go ahead.

   4      BY MS. BINA:

   5            Q.   Turning to topic number 14, that's internal

   6      names or code names for the Corellium Apple product.

   7                 Can you tell me, without telling us any

   8      conversations you had with your attorneys, what you

   9      did to answer the question on this topic?

 10             A.   Well, the topic is easy because we don't have

 11       any internal names or code names for the Corellium

 12       Apple product.

 13             Q.   Okay.    I suspected that might be the case.

 14       So that is an easy topic to close out.

 15                  Turning to topic number 15, each version or

 16       update of the Corellium Apple product, including for

 17       the cloud-based Corellium Apple product and all

 18       private installations of the Corellium Apple product.

 19                  And without telling me any conversations you

 20       had with your attorney, can you tell me what you did

 21       to prepare to answer questions on this topic?

 22             A.   Primarily what I did to prepare was to review

 23       our answer to interrogatory number one, and to review

 24       the corresponding release notes.

 25                  MS. BINA:    I'd like to introduce

                                                                   Page 59

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 61 of
                               ATTORNEYS
                                      214 EYES ONLY

  1




                                 I'm going to mark that as
  5               Exhibit 4.
  6                    (Plaintiff's Exhibit 4 was marked for
  7               identification.)
  8                    MR. VINE:     Just let us know when you've
  9               shared it.     It didn't come yet.
 10                    MS. BINA:     Elana is loading it now.          It
 11               should be arriving momentarily.
 12                    MR. VINE:     Thank you.         I got it.   Let me
 13               open it.     Give me one second.
 14                    MS. BINA:     I'm specifically going to ask
 15               you about slide 14 of this document.
 16                    MR. VINE:     Okay.      You may proceed.
 17        BY MS. BINA:
 18               Q.   Ms. Gorton, do you have slide 14 in front of
 19        you?
 20               A.   I apologize.      Is that "current status?"
 21               Q.   Yes, it is.
 22               A.   Yes, I do.
 23




                                                                    Page 60

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 62 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




                                                                   Page 61

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 63 of
                               ATTORNEYS
                                      214 EYES ONLY




                                                                       to

                                                                   Page 62

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 64 of
                               ATTORNEYS
                                      214 EYES ONLY




 12       BY MS. BINA:

 13             Q.   Thank you.     So I believe you said that you

 14       reviewed your response to Corellium's response to

 15       interrogatory number 1 in connection with this

 16       30(b)(6) topic.      So let's return to Exhibit 3.

 17                  If you can turn to the fourth page of that

 18       document, I believe that's the response you're

 19       referring to.

 20                  MR. VINE:     Did you say Exhibit 3, number

 21             4?

 22                  MS. BINA:     Exhibit 3, and I think I said

 23             page 4.

 24                  MR. VINE:     Page 4.       Okay.       I apologize.

 25             Got it.

                                                                       Page 63

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 65 of
                               ATTORNEYS
                                      214 EYES ONLY

   1                 THE WITNESS:     Yes.

   2      BY MS. BINA:

   3            Q.   So these, again, are the interrogatory

   4      responses that you verified on behalf of Corellium,

   5      LLC; correct?

   6            A.   Yes.

   7




 13       BY MS. BINA:

 14             Q.   Do you know whether those release notes have

 15       been produced to us in discovery in this case?

 16             A.   I believe that Dr. Nieh indicated that he had

 17       reviewed them, which would lead me to believe that

 18       they have been produced.

 19             Q.   Are you personally aware of how the Corellium

 20       Apple product -- let me back up a second.             Do you know

 21       what I mean when I say "Corellium Apple product?"

 22             A.   I am aware that the definition has varied

 23       through the course of discovery.             When you say

 24       "Corellium Apple product," in my mind, I typically

 25       substitute what we refer to as CORSEC, which is the

                                                                      Page 64

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 66 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      product that we sell and advertise.

   2




 14             Q.     Then I'm going to refer to "Corellium Apple

 15       product" today using the definition that you've just

 16       provided, which is the CORSEC product that you sell to

 17       customers at this time, as well as all prior versions

 18       of that product.

 19                    So my question is, are you personally aware

 20       of how the Corellium Apple product was developed

 21       technically?

 22                    MR. VINE:     Objection.       Just so it's

 23             clear, this is not on behalf of the corporate

 24             rep.     Go ahead.

 25             A.     In my capacity at Corellium, I am involved in

                                                                     Page 65

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 67 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      general project management, so I have a general

   2      understanding of the evolution of the product, but I

   3      don't have a deep technical understanding of the

   4      various fixes, updates, feature additions, and so

   5      forth.

   6      BY MS. BINA:

   7            Q.




 16       BY MS. BINA:

 17




 24       BY MS. BINA:

 25             Q.   What do you mean by "proprietary source

                                                                   Page 66

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 68 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      code?"

   2            A.   I mean, source code that belongs to Apple.

   3            Q.   I couldn't quite catch that answer.           Would

   4      you mind repeating it?        I'm sorry.

   5            A.   I mean, source code that belongs to Apple.

   6            Q.   When you say -- sorry.           I didn't mean to cut

   7      you off.

   8            A.




 11             Q.   So your understanding is, there's no non-open

 12       source -- Apple source code -- within the Corellium

 13       Apple product code?

 14             A.   That is correct.

 15             Q.   Before we march through the response to

 16       interrogatory 1 in detail, can you tell me

 17       generally -- what are the most significant changes

 18       that Corellium has made to its product's functionality

 19       over time?

 20                  MR. VINE:    Objection.

 21




                                                                   Page 67

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 69 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   4      BY MS. BINA:

   5            Q.    And what are those key features that you

   6      described that have been added --

   7                  THE REPORTER:      I can't understand.     What

   8            are those key features?

   9      BY MS. BINA:

 10             Q.    -- that have been added to facilitate

 11       research?

 12                   MS. BINA:    I'm going to try plugging the

 13             headset back in and let's see --

 14                   MR. VINE:    You're going to have to repeat

 15             that question because it was, like, slurry.

 16                   MS. BINA:    Let's see if this makes

 17             horrible static.

 18       BY MS. BINA:

 19             Q.    The question was, what are the key features

 20       that have been added that you just referenced?

 21                   MR. VINE:    Objection.

 22




                                                                   Page 68

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 70 of
                               ATTORNEYS
                                      214 EYES ONLY

   1

   2                 Those are a few of the features to which I

   3      was referring.

   4      BY MS. BINA:

   5            Q.




 14                  May I reference that?

 15             Q.   You may.

 16                  MR. VINE:    Amanda, any time you need to

 17             review the answers to interrogatories or

 18             information in front of you, by all means, go

 19             ahead.

 20                  THE WITNESS:     Thank you.

 21



 23       BY MS. BINA:

 24             Q.   And if we look at that entry, it looks like

 25       that was also when the app and file browsers you

                                                                   Page 69

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 71 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      mentioned were added?

   2            A.   Yes, that is correct.

   3            Q.




 17




 23                  MR. VINE:    Objection.

 24             A.   I would say that we endeavored to adopt the

 25       strategy that you have just outlined as we've evolved

                                                                   Page 70

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 72 of
                               ATTORNEYS
                                      214 EYES ONLY

  1        as a company.      But I'm not confident in saying that
  2        we've always adhered to that standard, particularly
  3        for earlier releases.
  4        BY MS. BINA:
  5               Q.   Understood.      So if we could look at the 1.1,
  6        January 2018, was that the first version that you
  7        offered to the public?
  8                    MR. VINE:     Objection.
  9               A.   I believe this would be the first version,
 10        yes.
 11        BY MS. BINA:
 12               Q.   And it looks like, three months later, in
 13        April 2018, there was an update where there was
 14        support added for a number of Apple devices.
 15                    Is that correct?
 16               A.   That is what the document reflects, yes.
 17               Q.   Is the document accurate in your
 18        understanding?
 19               A.   In my understanding, it is accurate, yes.
 20               Q.   When it says "support for" does that mean
 21        that customers could now load virtual iPhone 6 Plus,
 22        iPad Mini 4, iPod Touch 6, and so on, into the
 23        Corellium Apple product?
 24               A.   That is accurate.
 25               Q.   At that time, did the product have a

                                                                  Page 71

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 73 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      drop-down menu, where users could select from amongst

   2      supported products and they would then be downloaded

   3      and pulled in?

   4            A.   Yes, that is --

   5            Q.   We lost you, Ms. Gorton.

   6




   9            Q.   You said "in all previous versions?"

 10             A.   Correct.

 11             Q.   Until the most recent update?

 12             A.   That's correct.

 13




 16                  MR. VINE:    Objection.

 17             A.

 18       BY MS. BINA:

 19




 22                  MR. VINE:    Is somebody typing or is that

 23             static?

 24                  MS. BINA:    It seems like I'm staticing up

 25             again.    I'm trying to figure out how to stop

                                                                   Page 72

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 74 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            it.

   2                  Is it still there?         I can't hear it, but

   3            I think other people can hear it.

   4                  THE REPORTER:      It's better.

   5                  MS. BINA:    It's better?

   6                  MR. VINE:    No.    It's still there.

   7                  MS. BINA:    All right.        I'll go back to

   8            speaker and hopefully --

   9                  THE REPORTER:      It's so much better with

 10             the headphones for me.

 11                   MS. BINA:    It apparently causes horrific

 12             static for some folks.           I'm not sure what the

 13             technical issue is.         I'll try to keep my

 14             phone as close as I can.

 15       BY MS. BINA:

 16             Q.    So my question was, there were a number of

 17       additional iPhones that were added here in the May

 18       2018 update; correct?

 19             A.    That is what the document reflects, and I

 20       have no reason to doubt its accuracy.

 21             Q.




                                                                   Page 73

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 75 of
                               ATTORNEYS
                                      214 EYES ONLY




 17                  What does this mean?

 18




                                                                   Page 74

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 76 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            Q.

   2




 16             A.




                                                                   Page 75

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 77 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




                                                                         ?

 17                  MR. VINE:    Objection.

 18




 22       BY MS. BINA:

 23




                                                                   Page 76

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 78 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




                                                                   Page 77

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 79 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            Q.    What does it mean that users can now create a

   2




 14                   MR. VINE:    Objection.

 15             A.    A clone would be a new instance of a virtual

 16       device created from the data contained in the device

 17       snapshot.

 18       BY MS. BINA:

 19             Q.    So the clone is a copy of the first device?

 20                   MR. VINE:    Objection.

 21             A.    No.   The clone is not a copy of the first

 22       device.     It's a new device based on the information

 23       contained in the device snapshot.

 24       BY MS. BINA:

 25             Q.    How is that not a copy?

                                                                   Page 78

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 80 of
                               ATTORNEYS
                                      214 EYES ONLY

  1                   MR. VINE:      Objection; asked and answered.
  2              She just explained it.
  3                   MS. BINA:      Mr. Vine --
  4                   MR. VINE:      Amanda, if you want to repeat
  5              your answer to the witness, by all means, go
  6              ahead.     I mean, to the lawyer.
  7                   MS. BINA:      Mr. Vine, you're coaching the
  8              witness and that's improper.               Please let her
  9              answer the question.           My question was, how is
 10              the process that she just described not
 11              creating a copy?
 12                   MR. VINE:      Okay.      Let me make my
 13              response.     Number one, I take offense when
 14              you say I'm coaching the witness.               Completely
 15              inaccurate.      Please try to act professional.
 16              I simply was objecting because I believe that
 17              question was asked and answered.               I didn't
 18              direct her to not answer the question.               She
 19              can still answer the question.
 20                   By all means, Amanda, please, go ahead.
 21              A.   When a new device is created based on the
 22        information from the previous device, it inevitably
 23        becomes a new device and, therefore, is not a copy of
 24        the old device.
 25        BY MS. BINA:

                                                                   Page 79

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 81 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            Q.    Isn't any copy a new version of an old -- for

   2      instance, if I copy a piece of paper, I'm creating a

   3      physical new piece of paper that has all the

   4      information that was contained on the old piece of

   5      paper.     It sounds like the process you're describing

   6      for cloning is similar.         You take the version from the

   7      old snapshot and you put it on a new device, just like

   8      I would put the print from one piece of paper to

   9      another.

 10                   So I'm trying to understand what the

 11       difference is.

 12                   MR. VINE:    Objection.        Is there a

 13             question?     I didn't hear a question there.

 14       BY MS. BINA:

 15             Q.    The question is, what is the difference?

 16                   MR. VINE:    Objection; asked and answered.

 17             A.    The piece of paper is static.          The virtual

 18       device is in motion.

 19       BY MS. BINA:

 20             Q.    So at the time of creation, the virtual

 21       device would potentially be a copy, but then it could

 22       be modified?

 23                   MR. VINE:    Objection.

 24             A.    No.   The new virtual device is itself a new

 25       virtual device.      It is not a copy of the old virtual

                                                                   Page 80

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 82 of
                               ATTORNEYS
                                      214 EYES ONLY

  1        device.    It is simply a new virtual device that
  2        contains the information as a starting point.
  3        BY MS. BINA:
  4              Q.   Right.     But at the moment of creation, it's
  5        identical to the device snapshot it's cloning from;
  6        right?
  7                   MR. VINE:      Objection.         We're definitely
  8              getting into an area of a technical issue
  9              that she may or may not know.
 10                   Again, please go ahead and answer.
 11              A.   To the best of my understanding, the new
 12        device created from this snapshot is not identical to
 13        or a copy of the initial device or its snapshot.
 14        BY MS. BINA:
 15              Q.   In what way is it different at the moment --
 16                   MR. VINE:      Objection.         Jessica, you've
 17              now asked the same question four or five
 18              times.     It's getting harassing.
 19                   MS. BINA:      I still -- I'm trying to
 20              understand the answer to this question,
 21              because she told me it pulls identical
 22              information and creates a new device, but
 23              then she says it's not identical.              So I'm
 24              asking in what way is it not identical.
 25        BY MS. BINA:

                                                                  Page 81

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 83 of
                               ATTORNEYS
                                      214 EYES ONLY

   1              Q.   If the answer, Ms. Gorton, is these are

   2      technical questions that someone else should answer,

   3      you can let me know that it's beyond your knowledge.

   4      But I think I'm just trying to understand the answer

   5      to your question, which is that it pulls material from

   6      the old snapshot to the new device and repopulates

   7      that material completely, but it's somehow not

   8      identical.      I'm not understanding how it's not

   9      identical.

 10                    MR. VINE:     Objection; mischaracterizes

 11               her testimony.

 12                    Amanda, to the extent you, one more time,

 13               can try to explain the difference, I'll allow

 14               you this last time.

 15               A.   I think that this question is perhaps better

 16       left to someone with a deeper technical knowledge to

 17       better explain the technical differences.

 18       BY MS. BINA:

 19               Q.   Thank you.     All right.

 20                    So what would you consider the benefits of

 21       the cloning feature to Corellium users?

 22               A.   One example would be to enable an end user

 23       to --

 24               Q.   It's getting hard to understand you,

 25       Ms. Gorton.

                                                                   Page 82

                                    Veritext Legal Solutions
                                         866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 84 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            A.   I apologize.     One example would be to enable

   2      an end user to spin up multiple virtual devices that

   3      have the same basic starting parameters.           In this way,

   4      they're able to run experiments from similar starting

   5      points and have a new outcome of different

   6      applications.

   7            Q.   Turning to release 1.3.2, SEP emulation for




 12                  MR. VINE:    Objection.

 13             A.   Yes.

 14       BY MS. BINA:

 15             Q.




                                                                   Page 83

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 85 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   4                 MR. VINE:    Objection.

   5




   9            Q.   So --

 10                  MR. VINE:    Jessica?

 11                  MS. BINA:    Yes, Mr. Vine?

 12                  MR. VINE:    I was going to say, when you

 13             have a point that we can take this lunch

 14             break -- take a half-hour break -- just go

 15             ahead.

 16                  MS. BINA:    Absolutely.       I'm hoping to get

 17             through this line of questioning.          If I'm

 18             unable to finish it, we'll take a break.            But

 19             I'd like to go a couple more minutes and try

 20             to get through this.       If anyone needs a break

 21             urgently, please let me know.

 22                  MR. VINE:    We'll see how it goes.

 23       BY MS. BINA:

 24             Q.




                                             5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 86 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   9      BY MS. BINA:

 10




                     would it be better to ask a witness other than

 24       yourself?

 25             A.    That would probably be more fruitful, yes.

                                                                   Page 85

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 87 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            Q.




   5                 MR. VINE:    Objection.

   6            A.




 18                  MR. VINE:    Objection.

 19             A.



 21       BY MS. BINA:

 22             Q.



 24             A.   That appears to be correct according to the

 25       documents, and I don't have a reason to doubt it.

                                                                   Page 86

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 88 of
                               ATTORNEYS
                                      214 EYES ONLY

   1            Q.   Do you have any understanding as to when

   2      iOS 13 was released to the public?

   3            A.   I do not.

   4            Q.   Do you know whether it was in -- it was still

   5      in testing and demo mode in June 2019?

   6            A.   I do not have the information to know whether

   7      it was in testing or released to the public at that

   8      point.

   9            Q.   Okay.    2.1.2 on July 28, 2019, again, would

 10       it be better to ask someone else what these technical

 11       details mean?

 12             A.   Yes, I believe it would be.

 13             Q.




                                                                   Page 87

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 89 of
                               ATTORNEYS
                                      214 EYES ONLY

  1                   Have you made any changes to that tool since
  2        December 2019?
  3              A.   I don't have knowledge of that.
  4                   MS. BINA:      I think this would be a good
  5              time to take our lunch break.              Go off the
  6              record.
  7                   THE VIDEOGRAPHER:           Stand by, please.
  8              This marks the end of media number four.
  9              Going off the record at 1:09 p.m.
 10                   (Lunch recess.)
 11                   THE VIDEOGRAPHER:           We are back on the
 12              record at 1:31 p.m.          This marks the beginning
 13              of media number five of the deposition of
 14              Amanda Gorton.
 15                   You may continue, Counsel.
 16                   MS. BINA:
                                                                  Elana, I
 18              think that is Tab 11.            I believe that will be
 19              Exhibit 5 -- I think it's 5.
 20                   (Plaintiff's Exhibit 5 was marked for
 21              identification.)
 22                   THE WITNESS:       While we're waiting for the
 23              exhibit to be loaded, I wonder if I might
 24              clarify some of my earlier testimony with
 25              regards to meetings with Apple employees?

                                                                  Page 88

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 90 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      BY MS. BINA:

   2            Q.   Certainly.     If you have something else to add

   3      that you didn't state earlier or if there's something

   4      you've forgotten, you can add that.

   5            A.




 17             Q.   Do you have the exhibit?

 18             A.   I do.

 19             Q.   So this is a document that was produced to us

 20       in discovery.




                                                                   Page 89

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 91 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   5                  MR. VINE:     There's static again.

   6                  MS. BINA:     Let's give it a minute to see

   7            if it goes away.        I'm trying to make things

   8            easier on the court reporter so she can hear

   9            me.    If it doesn't go away after a minute or

 10             two, let me know.         I don't know what's

 11             causing it.

 12       BY MS. BINA:

 13             Q.    So do you know how we, looking at the

 14       documents, could tell which ones were distributed and

 15       which ones were not?

 16             A.    I don't suppose -- is there a way to view the

 17       metadata?

 18             Q.    Not here, but there may be ways for us to

 19       view it offline.        Would the metadata be able to tell

 20       us if something was a draft or not?

 21             A.    Potentially, it may have been in a folder

 22       marked "draft."

 23             Q.    And if it was a final, would it be in a

 24       folder marked in some other way?

 25             A.    Unfortunately, not necessarily.         It may have

                                                                   Page 90

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 92 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      been attached to an e-mail.            That might be a way to

   2      ascertain if it was --

   3                  THE REPORTER:      I'm sorry.          I can't hear.

   4                  MR. VINE:    It's very hard to hear with

   5            the static.

   6                  MS. BINA:    Well, I'm having trouble

   7            hearing Ms. Gorton even without static.

   8                  THE REPORTER:      Me too.

   9                  MS. BINA:    My point is, she's inaudible.

 10             I think there's a problem on her end.                I'll

 11             go back to --

 12                   How is the audio right now?

 13                   THE REPORTER:      That's good.

 14       BY MS. BINA:

 15             Q.    You were describing, I think, ways we might

 16       be able to tell if it was a draft or not?

 17             A.    Yes.    It's possible we may be able to

 18       ascertain if it was attached to an e-mail sent to a

 19       customer.     That might be a way to tell.

 20             Q.    Looking at this document, can you say for

 21       certain that it is an uncirculated draft, or you don't

 22       know whether it's a draft or a final?

 23             A.    Unfortunately, I don't have a solid way to

 24       say for certain.

 25             Q.    Okay.    In any event, there were versions of

                                                                       Page 91

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 93 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      this data sheet that were circulated; correct?

   2            A.   Correct.

   3            Q.




 11                  Can you turn to that?

 12             A.   Yes.

 13             Q.




 24             Q.   So if I were a standard purchaser and I

 25       wanted                           , I would

                                                                   Page 92

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 94 of
                               ATTORNEYS
                                      214 EYES ONLY

   1



   3                  MR. VINE:    Objection.

   4            A.    That is correct, insofar as it is listed on

   5      this document.

   6      BY MS. BINA:

   7




 11             Q.    What is the current pricing for the on-site

 12       product?

 13                   MR. VINE:    Objection.

 14             A.    It would be beneficial if I could reference a

 15       document.

 16       BY MS. BINA:

 17             Q.    Are you referring to a document that you have

 18       or are you requesting that I provide one?

 19             A.    If you have a document to provide with

 20       current pricing, that would be preferable.           But given

 21       our previous difficulty ascertaining the draft or

 22       non-draft status of the documents, I suspect that this

 23       may prove a challenge.

 24             Q.    Yeah -- it's not necessarily clear to me what

 25       is current and what's past, as well as what was

                                                                   Page 93

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 95 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      official and what was unofficial.

   2




 10             Q.   Go ahead.

 11




                                                                   Page 94

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 96 of
                               ATTORNEYS
                                      214 EYES ONLY

   1      hardware cost?

   2            A.   That is correct.

   3            Q.   What is the current per-server price for the

   4      enterprise edition?

   5            A.




 11             Q.   Okay.    What about -- I'm sorry.       Go ahead.

 12             A.   Just to clarify, in addition,




 18             Q.   And then what about for the premium?

 19             A.




 22             Q.   What are the differences principally between

 23       the standard, the enterprise, and the premium edition?

 24             A.




                                                                   Page 95

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 97 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




 19




 22                  MR. VINE:    Objection.

 23



 25       BY MS. BINA:

                                                                   Page 96

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 98 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   5            A.   I don't know offhand.

   6            Q.   Do you know any of them offhand?

   7                 MR. VINE:    Objection.

   8




 11       BY MS. BINA:

 12             Q.   Anyone else?

 13             A.   Possibly, but I cannot recall offhand.

 14



 16       "

 17                  Is that true for all three license classes?

 18                  MR. VINE:    Objection.

 19             A.




 22       BY MS. BINA:

 23             Q.




                                                                   Page 97

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 99 of
                               ATTORNEYS
                                      214 EYES ONLY

   1




   7            Q.   That's for the cloud-based version?

   8            A.   That's correct.

   9




 12             A.   No.

 13




 22                  MR. VINE:    Objection.

 23             A.




                                                                   Page 98

                                 Veritext Legal Solutions
                                      866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 100 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                           VINE:    Objection.

  13




                          any demands as necessary to enforce that

  17       license.

  18       BY MS. BINA:

  19



  21




                                                                   Page 99

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 101 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   5              Q.     No worries.


   7                     (Plaintiff's Exhibit 6 was marked for
   8              identification.)
   9                     THE REPORTER:      Is that a mouse that I
  10              keep hearing?        It makes it hard to hear on my
  11              end.
  12                     MR. VINE:     I can't help it.
  13                     MS. BINA:     Yeah -- it might help,
  14              Mr. Levine, if you call in from a separate
  15              line so that you're not using the computer
  16              audio.     That might reduce some of the
  17              computer noise.        If you have a cell phone you
  18              can call in from?
  19                     MR. VINE:     One, my last name is Vine, but
  20              that's okay.
  21                     MS. BINA:     I'm sorry, Mr. Vine.
  22                     MR. VINE:     Two -- it's okay -- two, I
  23              will do my best not to make any computer
  24              noises.     I'm not a tech wiz like the four of
  25              you ladies, and somebody had to set this up

                                                                 Page 100

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 102 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             and I don't want to touch it.

   2       BY MS. BINA:

   3             Q.   Let's look at Exhibit 6, if it's loaded.

   4                  MR. VINE:     Just got loaded.

   5                  MS. BINA:     Give me a moment.         Hang on.   I

   6             have it now.

   7       BY MS. BINA:

   8             Q.   If we can turn to the bottom of the second

   9       page -- first off, what is this document?

  10




  16             A.   Yes.

  17             Q.




  20                  Do you see that?

  21             A.   I do, yes.

  22



  24             A.   I don't believe so.

  25             Q.

                                                                    Page 101

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 103 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   8                  MR. VINE:    Objection.

   9




  17       BY MS. BINA:

  18




  21             A.   Correct.

  22             Q.




                                                                  Page 102

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 104 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       a




   6                  MR VINE:    Objection.

   7




  10       BY MS. BINA:

  11

  12       fi

  13                  MR. VINE:    Objection.

  14




  19       BY MS. BINA:

  20




                                                                  Page 103

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 105 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  14             A.   That is correct.

  15             Q.   Do you know when in February 2020?

  16             A.   I don't recall the precise date.

  17             Q.   Does the other tool that we were discussing,

  18       the on-premises tool, still function as of today?

  19             A.   Yes.   To the best of my knowledge, it still

  20       functions today.

  21




                                                                  Page 104

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 106 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  10       BY MS. BINA:
  11              Q.   Why not?
  12              A.   This was a technical decision and it was
  13       determined that we would not implement it.
  14              Q.   For technical reasons only?
  15              A.   The motivation for not implementing it is --
  16       the motivation for not implementing it comprehends
  17       more than technical reasons.
  18              Q.   What are the other reasons?
  19




                                                                 Page 105

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 107 of
                                ATTORNEYS
                                      214 EYES ONLY




   3               Q.     Any other reasons?
   4               A.     That was the primary factor.
   5               Q.     Okay.   I think another topic where you're
   6       designated to speak on behalf of the company is topic
   7       number 27, locations of private installations of the
   8       Corellium Apple product.
   9                      Is a private installation of Corellium the
  10       same as a non-premises version or are those different
  11       things?
  12               A.     I take those to mean the same thing.
  13


  15               A.     If it's all right, I'll reference the
  16       interrogatory responses to ensure that we can cover
  17       those comprehensively.
  18               Q.     Sure.   I'll open those as well.         That's
  19       Exhibit 3 to the deposition.                Let me just get them
  20       open.        Let me know what page you're referencing.
  21               A.     I believe that's on page 24.
                                                                            I'm
  23       sorry.
  24               Q.



                                                                  Page 106

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 108 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   4             Q.   Sure.

   5             A.




   9             A.   That is correct.

  10




                                                                  Page 107

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 109 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  23




                                                                  Page 108

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 110 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             Q.     Were you finished -- what was that sound?

   2       Ms. Gorton, were you finished with your answer?                  I'm

   3       sorry.     I didn't hear you.

   4             A.     Yes, I was finished.




   9             A.     That's correct.

  10                    MS. BINA:     I'm getting a lot of

  11             background noise.          I'm not sure where it's

  12             coming from.

  13                    THE REPORTER:       I hear it too.

  14                    THE WITNESS:      I think it might be

  15             Jonathan from the conference room.

  16                    MR. VINE:     I think they stopped.          I think

  17             they were cleaning windows, believe it or

  18             not.     Nope.     That's them again.          Let me go

  19             talk to them outside.

  20                    MS. BINA:     Since he just walked out of

  21             the room, can we go off the record for a

  22             minute?

  23                    THE VIDEOGRAPHER:         Going off the record

  24             at 2:19 p.m.

  25                    (Off record.)

                                                                       Page 109

                                     Veritext Legal Solutions
                                          866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 111 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                  THE VIDEOGRAPHER:        We are back on the

   2             record at 2:21 p.m.        This marks the beginning

   3             of media number six of the deposition of

   4             Amanda Gorton.

   5                  You may proceed, Counsel.

   6       BY MS. BINA:

   7             Q.   Ms. Gorton, I may come back to this.          I have

   8       just a few more questions about this




                                                                  Page 110

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 112 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   6             Q.   Okay.   I don't recall -- go ahead.              I didn't

   7       realize you -- there's a delay, so sometimes it looks

   8       like you're done when you're not.                 I apologize.

   9             A.   Not a problem.      Why don't we clarify that

  10       first and then I'll continue my answer?

  11             Q.




                                                                       Page 111

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 113 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  16




  22                  MR. VINE:    Are you done with Exhibit 5

  23             for now?

  24                  MS. BINA:    Exhibit 5 or -- I think we

  25             were on Exhibit 3 just now.

                                                                  Page 112

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 114 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                  MR. VINE:    I know.       Sorry -- yeah --

   2             Exhibit 6.    Yeah -- 3, I'm keeping open.

   3       BY MS. BINA:

   4             Q.   In the meantime, I'll ask you two questions.

   5       Elana is waiting for the materials to load.              While I'm

   6       doing that, have any of your customers -- actually,

   7       flip back to Exhibit 3.

   8                  So, looking at Exhibit 3, it looks like as

   9




  15                  MR. VINE:    Objection.

  16             A.




  22             Q.   Do you know whether your contracts would

  23       require you to indemnify them for any claims of

  24       infringement against any of those entities for the use

  25       of your software?

                                                                    Page 113

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 115 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                  MR. VINE:    Objection; outside the scope.

   2                  MS. BINA:    I'm asking her as the CEO of

   3             the company and under the 30(b)(6)

   4             designation.

   5                  MR. VINE:    You asked about -- I'm not

   6             going to debate it, but I don't recall seeing

   7             any designation regarding indemnification

   8             issues, but that's fine.

   9                  MS. BINA:    Again, she's also here in her

  10             personal capacity, you understand, Mr. Vine.

  11                  MR. VINE:    I did not direct her not to

  12             answer.     I was objecting that it was outside

  13             the scope because it is.           She can answer to

  14             the extent she knows in her personal

  15             capacity.

  16                  MS. BINA:    I believe she's also

  17             designated on agreements with customers, so

  18             I'm going to disagree with that.

  19       BY MS. BINA:

  20             Q.   In any event, if you know the answer, do you

  21       have any indemnification obligations to them?

  22             A.




                                                                  Page 114

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 116 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                     (Plaintiff's Exhibit 7 was marked for

   2              identification.)

   3       BY MS. BINA:

   4              Q.     Let's open up, if we have it now, Exhibit 7.

   5       It's loading for me.          Let me know when you have it,

   6       Ms. Gorton.

   7                     MR. VINE:    I have it, just so it's clear.

   8                     MS. BINA:    I'm assuming, Mr. Vine, you'll

   9              let me know if you don't.

  10                     MR. VINE:    I have it.

  11                     THE WITNESS:     I have the document as well

  12              now.

  13       BY MS. BINA:

  14              Q.     I actually don't.        Here we go.   I've got it

  15       now.

  16                     So if we can turn to the section that says,

  17                                             there's a list of locations

  18       where you say that you give preference to.              I'm trying

  19       to find the specific page here.

  20                     So if you look at the -- it's page, I think,

  21       3 of the exhibit.         It's the first page of text.

  22              A.     Yes.




                                                                    Page 115

                                     Veritext Legal Solutions
                                          866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 117 of
                                ATTORNEYS
                                      214 EYES ONLY

   1



   3                  MR. VINE:    Objection.

   4             A.



   6       BY MS. BINA:

   7             Q.   This is the second time you've mentioned

   8




  24




                                                                  Page 116

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 118 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  11                  MR. VINE:    Objection.

  12




  17             A.   Correct.

  18



  20             Q.   Okay.   And then if you can carry on -- I

  21       didn't mean to interrupt -- I just wanted to make sure

  22       I understood the first steps.

  23             A.   Happy to clarify.




                                             5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 119 of
                                ATTORNEYS
                                      214 EYES ONLY




  12             Q.   What about the development of applications

  13       other than security-related?

  14




  25             Q.   Is that true for the cloud-based product as

                                                                  Page 118

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 120 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       well?        That's a significantly less expensive product;

   2       correct?

   3                      MR. VINE:    Objection.        Is that compound?

   4               What's your question?

   5       BY MS. BINA:

   6               Q.     The question is, is that true for the less

   7       expensive cloud-based product as well?

   8                      MR. VINE:    Objection.

   9               A.




  22       BY MS. BINA:

  23               Q.




                                                                      Page 119

                                      Veritext Legal Solutions
                                           866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 121 of
                                ATTORNEYS
                                      214 EYES ONLY




  14             Q.   Ms. Gorton, I can't hear you at all.

  15




                                                                  Page 120

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 122 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                                                                  Page 121

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 123 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                                                                  Page 122

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 124 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  25                  MR. VINE:    Objection.

                                                                  Page 123

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 125 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             A.   I think that covers the gist of it.

   2       BY MS. BINA:

   3




   9                  MR. VINE:    Objection.

  10

  11




  17       BY MS. BINA:

  18             Q.




                                                                  Page 124

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 126 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             Q.   Wouldn't it be the case that different

   2       activities might be considered lawful or unlawful

   3       depending on the jurisdiction where they're taking

   4       place and to whom they're reporting to?

   5             A.




  10                  MR. VINE:    Go ahead, Amanda.         After this,

  11             could we get a break?

  12                  MS. BINA:    I was going to take a break at

  13             the hour, if that works for you, Jonathan.

  14                  MR. VINE:    Yep.     Four minutes.      Perfect.

  15             Thank you.

  16                  MS. BINA:    Sure.

  17             A.   You did in fact ask this question earlier,

  18       and it is the case that they do not sell or resell

  19       access to the cloud.

  20       BY MS. BINA:

  21




                                                                   Page 125

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 127 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   9             A.   To the best of my knowledge, that is correct.

  10             Q.   Does he also work for Corellium?

  11             A.   He does not.

  12             Q.




  20




                                                                  Page 126

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 128 of
                                ATTORNEYS
                                      214 EYES ONLY

   1              Q.   One last question and then we can go to
   2       break.




   5                   MR. VINE:      Objection.
   6              A.   Well, to be clear,




  12                   MS. BINA:      Should we take 10 or
  13              15 minutes to go off the record?
  14                   MR. VINE:      Sure.      How much longer do you
  15              think you have?
  16                   MS. BINA:      A couple more hours.
  17                   MR. VINE:      Is that two, three?
  18                   MS. BINA:      Depends on the answers and how
  19              quickly we get through the material.
  20                   MR. VINE:      You got it.            Thank you.
  21                   MS. BINA:      Off the record.
  22                   THE VIDEOGRAPHER:           Stand by, please.
  23              This marks the end of media number six.
  24              Going off the record at 3:01 p.m.
  25                   (Brief recess.)

                                                                     Page 127

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 129 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                  THE VIDEOGRAPHER:         We are back on the

   2             record at 3:14 p.m.         This marks the beginning

   3             of media number seven in the deposition of

   4             Amanda Gorton.

   5                  You may proceed, Counsel.

   6       BY MS. BINA:

   7             Q.   Thank you.




  11                  MR. VINE:     Objection.        Do you mean

  12             through the use of the Apple Corellium

  13             product or the CORSEC?

  14                  MS. BINA:

  15       BY MS. BINA:

  16             Q.




                                                                    Page 128

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 130 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                  (Attorney Gabe Gross is now attending by

   2             telephone.)

   3       BY MS. BINA:

   4             Q.   But nothing that you impose on them?

   5             A.   Correct.




  14             Q.   I understand.       In any event,

                               your testimony?

  16             A.   I think --

  17                  MR. VINE:     Objection.

  18             A.   I think that might be a slight

  19       oversimplification.

  20                  I believe my colleague, Gabe Gross of

  21             Latham & Watkins, is now in our virtual room.

  22             I just want to announce him.

  23                  Mr. Vine, did you say something?

  24                  MR. VINE:     I said, I don't see him.

  25                  MR. GROSS:     I'm on by audio.         I don't

                                                                    Page 129

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 131 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             have the bandwidth or the internet

   2             connectivity to participate by video.             I'll

   3             just be on a short amount of time.             I'll make

   4             it clear on the record when I leave.

   5                  MR. VINE:    Thank you, Gabe.          No worries.

   6       BY MS. BINA:

   7             Q.   Ms. Gorton, let me just try to be clear with

   8       my question.     My question was,




  11                  MR. VINE:    Objection.

  12             A.




  17       BY MS. BINA:

  18             Q.

  19                  MR. VINE:    Objection.

  20             A.

  21       BY MS. BINA:

  22             Q.



  24                  MR. VINE:    Objection.        The better

  25             question is, do you know?           But, by all means,

                                                                    Page 130

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 132 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             go ahead.

   2             A.



   4       BY MS. BINA:

   5             Q.




  16             A.




  23             Q.   Turning to topic number 23 of your 30(b)(6)

  24       designation, that's marketing or promotion of the

  25       Corellium Apple product, including Corellium's

                                                                  Page 131

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 133 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       promotion of the Corellium Apple at conferences.

   2                  Without telling me any communications with

   3       your attorneys, what did you do to educate yourself on

   4       those topics?

   5             A.   I primarily relied on reviewing our answer to

   6       the interrogatory question on this subject.

   7             Q.   Did you speak with anyone?

   8                  MR. VINE:    Objection.

   9       BY MS. BINA:

  10             Q.   If it's with counsel, I don't want to know

  11       about any conversations with counsel.

  12             A.   As I mentioned at the outset, when we were

  13       discussing what I did to prepare, I believe I

  14       mentioned that I met with Chris, Stan, and David.            And

  15       while I don't recall the precise specifics of what all

  16       we discussed, it's possible that I may have asked a

  17       marketing-related question during that meeting.

  18                  MS. BINA:    Elana, can you put up

  19                                 as Exhibit 8?

  20                  (Plaintiff's Exhibit 8 was marked for

  21             identification.)

  22                  THE WITNESS:     Yes.

  23       BY MS. BINA:

  24             Q.




                                                                  Page 132

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 134 of
                                ATTORNEYS
                                      214 EYES ONLY

   1

   2                   I want to particularly draw your attention to

   3       the last paragraph on the page




  10              A.   Well, given that the Corellium Apple product

  11       or CORSEC did not exist as a product in the market

  12       yet,




                                                             The reason

  19       for this is simple.

  20




                                                                  Page 133

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 135 of
                                ATTORNEYS
                                      214 EYES ONLY

   1



                       The ARM server market has had trouble getting

   4       off the ground.     It has been plagued with -- beyond

   5       the mere aspect.

   6                   THE REPORTER:       We lost the middle part of

   7             it.

   8                   MS. BINA:     It's okay -- I think we're

   9             getting a little off topic.              If we could try

  10             to stay --

  11                   THE REPORTER:       Hang on.       I think

  12             something's happening.            I don't know what the

  13             problem is.       But if we could start again?

  14                   MS. BINA:     Can you hear me now?

  15                   THE REPORTER:       I can now.

  16                   MS. BINA:     Ms. Gorton, do you want to try

  17             to say something to see if the reporter can

  18             hear you?

  19                   THE WITNESS:      Are you able to hear me as

  20             well?

  21                   THE REPORTER:       Yes.     I don't know if it

  22             was an internet thing or what.

  23                   THE VIDEOGRAPHER:          When you start

  24             speaking, just speak a little slower in the

  25             beginning so the technology can catch up to

                                                                     Page 134

                                    Veritext Legal Solutions
                                         866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 136 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             you.

   2       BY MS. BINA:

   3             Q.     Ms. Gorton, I guess, I appreciate the

   4       interesting history of the ARM server market, but I

   5       really want -- we have limited time left and I want to

   6       try to stay focused on Corellium's own targeting.

   7                    I did understand you earlier to testify that

   8       you moved away from this avenue of marketing.

   9             A.     For clarity, we really never initiated this

  10       avenue of marketing as it pertains to any product that

  11       was offered for sale.

  12             Q.     What is Corellium's primary method of

  13       marketing itself?

  14             A.




                                                                  .

  20             Q.     I'd like to ask about the 2019 Blackhat

  21       Conference.

  22                    Did you attend that conference?

  23             A.     Yes, I did attend that conference.

  24             Q.




                                                                  Page 135

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 137 of
                                ATTORNEYS
                                      214 EYES ONLY

   1



                                                   presenters of that talk?

   4               A.   No.   I did not present any portion of that

   5       talk.

   6               Q.   Did you attend it?

   7               A.   I did attend that talk.

   8               Q.   Who was invited to attend?

   9                    MR. VINE:    Objection.        Do you know who

  10               was invited to attend?

  11                    MS. BINA:    Jonathan, let me ask my

  12               questions.

  13                    MR. VINE:    Okay.      Objection.     Just trying

  14               to help you out.

  15                    MS. BINA:    I'm sure she'll tell me.

  16               A.




                                                                         ; but,

  23       without a list in front of me, it's difficult to say

  24       precisely.

  25       BY MS. BINA:

                                                                     Page 136

                                    Veritext Legal Solutions
                                         866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 138 of
                                ATTORNEYS
                                      214 EYES ONLY

   1              Q.   Was a list of invitees created?
   2              A.




   6       BY MS. BINA:
   7              Q.   Did you invite any Apple personnel?
   8              A.
                                              I'm not certain if any Apple
  10       personnel were invited to or attended the seminar to
  11       which you are referring.
  12                   I do know, however,




  16              Q.   Which employee was that?
  17              A.   I believe it was either Jacques Fortier or
  18       Ivan Krstic, but I -- I'm not 100 percent certain.
  19              Q.   Why did you provide -- do you know who
  20       provided that material?            Was it you personally or
  21       someone else at Corellium?
  22              A.   It was Mr. Wade.
  23              Q.   Do you know why he provided that material to
  24       either Mr. Krstic or -- sorry -- who was the other
  25       person -- Mr. Fortier?

                                                                 Page 137

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 139 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                A.   Mr. Fortier.




                .

   7                Q.   Did they provide any feedback on the

   8       presentation?

   9                A.   To my knowledge, they did not.

  10                     (Plaintiff's Exhibit 9 was marked for

  11                identification.)

  12       BY MS. BINA:

  13                Q.   Let's look at Exhibit 9, briefly.      Do you

  14       want to turn to the second slide in that exhibit and

  15       let me know when you have it in front of you?

  16                A.   Is this the

  17                Q.   Yes.

  18                A.   Okay.

  19                Q.




  23                     Is that true?

  24                A.




                                                                  Page 138

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 140 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   6                  MR. VINE:    Objection.

   7             A.   Because this is a use case for our customers.

   8       BY MS. BINA:

   9             Q.   Is it something that appeals to them?

  10             A.   It is something that they require to perform

  11       the use case that they have.

  12             Q.



  14             A.   I have heard the term before, yes.

  15             Q.




  20             Q.   That wasn't my question.

  21             A.



                               , my knowledge is inherently limited.

  24             Q.   Do you have any knowledge one way or the

  25       other as to

                                                                  Page 139

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 141 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                                           ?

   2                  MR. VINE:    Objection.

   3             A.   I don't have direct knowledge of that.

   4       BY MS. BINA:

   5             Q.   Do you have indirect knowledge of it?

   6                  MR. VINE:    Same objection.

   7             A.




  12       BY MS. BINA:

  13             Q.   What about any other customers?

  14                  MR. VINE:    Objection.

  15             A.   I




  19       BY MS. BINA:

  20             Q.   What about the use of them?

  21                  MR. VINE:    Objection.

  22             A.




  25       BY MS. BINA:

                                                                  Page 140

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 142 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             Q.   Ms. Gorton, have you ever -- scratch that.

   2




   6                  Did that use case ever materialize?

   7             A.   As I stated before,

   8             Q.   Has Corellium ever sold an exploit?

   9                  MR. VINE:    Objection.        You mean through

  10             something connected to the Corellium Apple

  11             product or just in general?

  12                  MS. BINA:    Corellium, as a business, has

  13             it ever sold an exploit?

  14                  MR. VINE:    I think that's outside the

  15             scope of one, 30(b)(6), two, this case.

  16                  Can you explain to me how it's relevant

  17             to any of the causes of action?

  18                  MS. BINA:    I'm not going to get into a

  19             debate with you on the record, Jonathan.           I

  20             think it's relevant.

  21                  Are you instructing her not to answer?

  22                  MR. VINE:    I'm asking you -- and the

  23             Court is going to look into this when we're

  24             discussing it -- I'm asking you to explain to

  25             me how it's relevant to any claims you have

                                                                  Page 141

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 143 of
                                ATTORNEYS
                                      214 EYES ONLY

   1              or any defenses I have.
   2                   MS. BINA:      And, Jonathan, respectfully,
   3              I'm not going to get into a debate with you
   4              on the record.       If you'd like to go off the
   5              record so I don't have to take up my time
   6              with this witness, we can have a discussion
   7              on it.
   8                   MR. VINE:      All right.         Let's go off the
   9              record.     I want to hear the relevance.
  10                   THE VIDEOGRAPHER:           Stand by.    Is that
  11              okay to go off the record?
  12                   MS. BINA:      That's fine.
  13                   THE VIDEOGRAPHER:           This marks the end of
  14              media number seven.          Going off the record at
  15              3:46 p.m.
  16                   (Off record.)
  17                   MR. GROSS:      I'm going to step out.           I
  18              won't be with you any longer.              Goodbye.
  19                   THE VIDEOGRAPHER:           We are back on the
  20              record at 3:48 p.m., and this marks the
  21              beginning of media number eight in the
  22              deposition of Amanda Gorton.
  23                   You may proceed, Counsel.
  24       BY MS. BINA:
  25              Q.   Ms. Gorton, my question was, has Corellium

                                                                  Page 142

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 144 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       ever sold an exploit?

   2                  MR. VINE:    Objection.

   3             A.



   5       BY MS. BINA:

   6             Q.




  12                  MR. VINE:    Objection.

  13             A.

  14       BY MS. BINA:

  15             Q.

  16                  MR. VINE:    Objection.

  17

  18       BY MS. BINE:

  19

  20                  MR. VINE:    Objection.

  21             A.                               I don't recall offhand.

  22       BY MS. BINA:

  23             Q.   Do you recall how many times that has taken

  24       place?

  25                  MR. VINE:    Objection.

                                                                  Page 143

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 145 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             A.

   2       BY MS. BINA:

   3



   5                  MR. VINE:    Objection.

   6             A.

   7       BY MS. BINA:

   8             Q.   Do you know what a dev-fused iPhone is?

   9             A.   I have a general understanding, but I don't

  10       have any direct knowledge of what it means

  11       specifically at Apple.

  12




  15                  MR. VINE:    Objection.

  16             A.   Let me --

  17       BY MS. BINA:

  18             Q.   I didn't hear your answer, Ms. Gorton.

  19             A.   Let me be clear.




  22             Q.   So is it your understanding that Corellium

  23       employees have done so outside their capacity as

  24       Corellium employees?

  25             A.   That is not what I said at all.        I have

                                                                  Page 144

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 146 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       limited knowledge as to what employees may have done

   2       outside of their capacity as agents of Corellium.               So

   3       I am in no way stating they have done so, but I am

   4       stating very clearly that, in their capacity as agents

   5       of Corellium, they have not.

   6




   9             A.   I am not.

  10             Q.   I'd like to turn to two more 30(b)(6)

  11       designations, topics 22 -- and, actually, I think we

  12       already covered 28, so I'll just do -- actually,

  13       topics 22 and 28 are somewhat related.             I'll be

  14       focusing on 22, all sales of and licensed sale rights

  15       or other use rights for the Corellium Apple product,

  16       but I may also address contractual limits imposed by

  17       Corellium on the use of the product in that

  18       conversation.

  19                  MS. BINA:

                                    I think it's Tab 22.         It will

  21             be Exhibit 9.

  22                  MS. NIGHTINGALE DAWSON:           We're on 10.

  23                  MS. BINA:    10.    I think you're right.

  24                  MR. VINE:    We are at 10.

  25                  MS. BINA:    It's 10, yes.

                                                                   Page 145

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 147 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                   (Plaintiff's Exhibit 10 was marked for
   2              identification.)
   3       BY MS. BINA:
   4              Q.   Let me know when you have it up, Ms. Gorton.
   5              A.   I




                                                                         .
  10              Q.   Sure.
  11              A.   In the interest of time, I won't attempt to
  12       read the whole document; but,
                                                                             .
  14              Q.   Okay.    I'd like to turn to paragraph 2 --
  15       actually, strike that.
  16
  17




                                                                    ?
  21              A.   Correct.
  22              Q.




                                                                 Page 146

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 148 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             Q.   I was referring to B, actually.

   2             A.   It appears that that is what this subsection

   3       indicates.

   4             Q.




   8             A.   That is what the document says, yes.

   9             Q.




  13             A.   That is what the document says, yes.

  14             Q.   I




                                                                        147

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 149 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   8                  MR. VINE:    Objection.

   9             A.   Correct.

  10       BY MS. BINA:

  11             Q.   So let's look at page 15 of this document.

  12             A.




                                                                  Page 148

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 150 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  15                  MR. VINE:    Objection.

  16             A.




  19       BY MS. BINA:

  20             Q.   Is that the only reason?

  21                  MR. VINE:    Objection.

  22




                                                                  Page 149

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 151 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   4                  MR. VINE:    Objection.

   5




   8

   9                  MR. VINE:    Objection; asked and answered.

  10             A.




  18                  MR. VINE:    Objection.        I'm not sure I

  19             understand the question.

  20                  THE WITNESS:     I think I understand the

  21             question.

  22                  MR. VINE:    Okay.      Perfect.

  23




                                                                  Page 150

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 152 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  18                  MR. VINE:    Objection; mischaracterizes

  19             her testimony.

  20             A.   I'm uncomfortable with such an

  21       oversimplification.

  22       BY MS. BINA:

  23




                                             5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 153 of
                                ATTORNEYS
                                      214 EYES ONLY

   1


   3                     MR. VINE:    Objection.         This is another
   4              area that I see as completely irrelevant, but
   5              move on.
   6                     You can answer, Amanda, if you can.
   7                     You're taking advantage of the situation,
   8              but do what you need to do.                You're wasting
   9              your time.
  10                     MS. BINA:    Mr. Vine, that is an
  11              inappropriate coaching of the witness and
  12              argumentative.       I ask that you let me ask my
  13              questions and let her answer.
  14                     MR. VINE:    I didn't coach the witness at
  15              all.     All I simply said was, this is an
  16              inappropriate question, and you know it, but
  17              you can move on.
  18                     MS. BINA:    I don't think it's
  19              inappropriate.
  20       BY MS. BINA:
  21              Q.     Can you answer the question, please,
  22       Ms. Gorton?
  23              A.




                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 154 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  12             A.   No, I don't believe so.

  13             Q.




  17                  MR. VINE:    Objection.

  18

  19       BY MS. BINA:

  20             Q.




                                                                  Page 153

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 155 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   5             Q.   I'm going to get to that shortly.           So why

   6       don't --

   7                  MR. VINE:    No, no, no.         She was in the

   8             middle of testifying.

   9                  You can complete your statement, Amanda.

  10                  (Inaudible due to multiple speakers.)

  11                  MR. VINE:    No, she wasn't.

  12                  MS. BINA:    -- rather than to answer my

  13             question.

  14                  MR. VINE:    Amanda, you may continue.

  15             Amanda, you may continue.

  16                  You can't interrupt the witness.

  17                  MS. BINA:    Mr. Vine, if you continue to

  18             disrupt the deposition, I'm going to have to

  19             ask the Court for additional time with this

  20             witness.    You're not allowing me to conduct

  21             the examination.

  22                  MR. VINE:    It is disrespectful to the

  23             witness to interrupt the witness.

  24       BY MS. BINA:

  25             Q.   Ms. Gorton, if you'd like to continue

                                                                   Page 154

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 156 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       speaking, you may, but I'm going to put that

   2       declaration up and you'll have the opportunity to

   3       clarify that later.      I'll leave it to your discretion.

   4             A.




                                                                  Page 155

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 157 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  24                  MR. VINE:    Objection.

  25

                                                                  Page 156

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 158 of
                                ATTORNEYS
                                      214 EYES ONLY




   5                   MS. BINA:      Okay.




                                   I'll give you an opportunity to
   9              make a clarification.            That will be
  10              Exhibit 11.      I think it's -- it won't be
  11              Exhibit 11 because I think we made it an
  12              exhibit earlier.        I don't remember what
  13              exhibit that slide deck was.
  14                   MS. NIGHTINGALE DAWSON:               I believe it's
  15              Exhibit 4.
  16                   MS. BINA:      All right.
  17       BY MS. BINA:
  18              Q.   Ms. Gorton, you're nodding.               Let's go ahead
  19       and load Exhibit 4.         Let's look at slide 11.           Let me
  20       know when you have it.
  21                   MS. BINA:      Jonathan, did you say
  22              something?
  23                   MR. VINE:      Mine is frozen, but it's fine.
  24              I reviewed it.       She can answer the question.
  25              I don't know why mine just froze all of a

                                                                    Page 157

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 159 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             sudden.

   2                  MS. BINA:    Okay.      Let us know if you need

   3             to go off the record.

   4       BY MS. BINA:

   5             Q.   This is the slide you were referring to

   6       earlier; right?

   7             A.   That's correct.

   8             Q.




                                                                        158

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 160 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                                                                 Page 159

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 161 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  12             Q.   Were you finished?

  13             A.   Sorry.   Yes.

  14



  16             A.   I do not believe so.

  17




  20             Q.   Did you at some time?

  21                  MR. VINE:    Objection.

  22             A.   No.

  23




                                                                  Page 160

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 162 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 163 of
                                ATTORNEYS
                                      214 EYES ONLY




   5             Q.   Yes.

   6             A.   Just generally, not specifically vis-à-vis

   7       the use of the Corellium product?

   8             Q.   Correct.

   9             A.   The nature of their business, as I understand

  10       it, is to create forensics tools.

  11             Q.




  22                  Can you tell me about that?

  23             A.




                                                                  Page 162

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 164 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  11             A.   We did.

  12             Q.   What caused you not to go through with it?

  13

  14




  25

                                                                  Page 163

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 165 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   8             Q.   Did they have a trial account during this

   9       period of time?

  10             A.   I believe they did have a trial account, yes.

  11             Q.   Was it for one week or longer?

  12             A.   My expectation would be that it was for one

  13       week, but I can't confirm.

  14



  16                  MR. VINE:    Objection.

  17




  21




  25

                                                                  Page 164

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 166 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   5




  14                  MR. VINE:    Objection.

  15             A.

  16       BY MS. BINA:

  17             Q.   I'm going to go through a number of companies

  18       now, and my questions are essentially what Corellium's

  19       relationship is to these entities.                I believe, in many

  20       instances, they will have been trial customers, but

  21       I'm not sure that that's the case in all instances.

  22       They might be suppliers or something else like that.

  23                  So, for each one, if you can just let me

  24       know -- customer, trial customer, supplier, or I don't

  25       know, or if it's some other classification that you're

                                                                      Page 165

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 167 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       aware of?

   2                   MR. VINE:    Jessica, after this line, can

   3             we take a break?

   4                   MS. BINA:    Sure.

   5       BY MS. BINA:

   6




  22             A.    Past consideration, effectively dead.

  23

  24                   MR. VINE:    Objection.

  25             A.

                                                                  Page 166

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 168 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                                                                        167

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 169 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                                                                  Page 168

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 170 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                                                                 Page 169

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 171 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                                                                  Page 170

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 172 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  10                   MR. VINE:      Objection.
  11                   MS. BINA:      I hear you.            What's the
  12              question, Jonathan?          Are you there?
  13                   MR. VINE:      I didn't ask a question.
  14                   MS. BINA:      Oh, did you say "objection?"
  15              I thought you said "Jessica."
  16                   MR. VINE:      Just "objection."
  17       BY MS. BINA:
  18              Q.   Are any of those folks likely or anticipated
  19       customers?
  20                   MR. VINE:      Objection.
  21




  24                   MS. BINA:      Let's off the record then.
  25                   THE VIDEOGRAPHER:           Going go off the

                                                                     Page 171

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 173 of
                                ATTORNEYS
                                      214 EYES ONLY

   1              record at 4:47 p.m.

   2                   (Brief recess.)

   3                   THE VIDEOGRAPHER:        We are back on the

   4              record at 5:03 p.m.        This marks the beginning

   5              of media number nine in the deposition of

   6              Amanda Gorton.

   7       BY MS. BINA:

   8              Q.   Ms. Gorton, turning now to topic number

   9       four -- sorry -- number 24 -- Corellium's knowledge of

  10       Apple's copyrights at issue in this action.           That's

  11       another topic where you've been designated on behalf

  12       of Corellium.

  13                   Again, without telling me any conversations

  14       you had with your attorneys, can you tell me what

  15       specifically you did to prepare to answer questions on

  16       this topic?

  17              A.   Sure.   It was limited preparation because we

  18       had no prior knowledge of copyrights.

  19              Q.   So what was the limited preparation that you

  20       did?

  21              A.   I didn't prepare in any way except insofar as

  22       to mentally review the circumstances in which

  23       copyrights were made available to us.

  24                   MS. BINA:    Okay.      Sorry about that noise.

  25              Apparently, to close out of my Outlook, I

                                                                  Page 172

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 174 of
                                ATTORNEYS
                                      214 EYES ONLY

   1               can't mute it without muting this call.                Bear

   2               with me one moment.

   3       BY MS. BINA:

   4               Q.     Ms. Gorton, when did you become aware -- let

   5       me back up.        Are you aware that Apple has copyrights

   6       in various versions of iOS?

   7                      MR. VINE:    Objection.

   8               A.     I am aware that Apple has registered

   9       copyrights with the Copyright Office for various

  10       versions of iOS.

  11       BY MS. BINA:

  12               Q.     And when did you become aware of that?

  13               A.     I became aware of that as a result of this

  14       case.        My counsel provided copies of the registration

  15       filings.

  16               Q.     Prior to receiving those copies, did you have

  17       a general understanding that Apple had copyrights to

  18       iOS?

  19                      MR. VINE:    Objection; asked and answered.

  20               A.     I wouldn't say that I did.             It wasn't a topic

  21       that I had any knowledge of.

  22       BY MS. BINA:

  23               Q.     So is it your testimony that, prior to this

  24       lawsuit, you had no idea whatsoever that Apple's

  25       operating system was subject to copyrights?

                                                                         Page 173

                                      Veritext Legal Solutions
                                           866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 175 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                  MR. VINE:    Objection.

   2




   6       BY MS. BINA:

   7             Q.   Before launching a business based around the

   8       virtualization of iOS, did you ever do any

   9       investigation to determine whether it was subject to

  10       any copyrights?

  11                  MR. VINE:    Objection.

  12             A.   Could you repeat the question?

  13                  MS. BINA:    Sure.      Could the court

  14             reporter read it back?

  15                  THE REPORTER:




  21       BY MS. BINA:

  22             Q.   Is Corellium aware that Apple has a software

  23       license agreement for iOS?

  24                  MR. VINE:    Objection.

  25             A.   Yes.

                                                                  Page 174

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 176 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       BY MS. BINA:

   2             Q.   Have you ever reviewed that agreement?

   3                  MR. VINE:    Objection.

   4             A.   I believe that I have, yes.

   5             Q.   Corellium does not have any licenses in place

   6       from Apple for the operation of the Corellium Apple

   7       product; does it?

   8                  MR. VINE:    Objection.

   9             A.   As far as I'm aware, Corellium does not have

  10       any written license agreements with Apple to license

  11       the iOS software.

  12       BY MS. BINA:

  13             Q.   In your view, does Corellium have any

  14       unwritten license agreement with Apple?

  15                  MR. VINE:    Objection.

  16             A.   I think that that question, being of such a

  17       legal nature, is one that I don't have the expertise

  18       to comment upon.

  19       BY MS. BINA:

  20             Q.   So the answer is, you're not sure whether it

  21       does or doesn't?

  22                  MR. VINE:    Objection, asked and answered.

  23             A.   My response was that this seems -- this is a

  24       question of a legal nature, which I lack the expertise

  25       to remark on.

                                                                  Page 175

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 177 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       BY MS. BINA:
   2              Q.   I'm not asking you for a legal opinion.              I'm
   3       asking for your knowledge as the CEO of the company
   4       and as the witness designated to testify on behalf of
   5       Corellium's knowledge of Apple's copyrights.
   6                   I need to know whether Corellium understood
   7       it to have a license of any kind with Apple for the
   8       use and development of its product.               And the answer
   9       from you would be that you didn't have such an
  10       understanding, but I need to know what the answer is.
  11                   MR. VINE:      Amanda, before you answer, let
  12              me object.     Number one, she's provided
  13              answers about what Corellium's knowledge was
  14              about the copyrights.
  15                   You're now on a licensing issue of
  16              software.     She's told you, the way you
  17              phrased the question -- just like Ivan
  18              answered and other witnesses answered for
  19              Apple, even though they were designated as
  20              corporate representatives, there was
  21              something of a legal question that they
  22              didn't feel comfortable answering.             Amanda
  23              has stated the same.
  24                   Amanda, if you can answer it again in any
  25              other way, please, feel free to do so.

                                                                 Page 176

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 178 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             A.




   4       BY MS. BINA:

   5             Q.   Again, I understand you're not a lawyer, so

   6       I'm not asking for the legal basis, but what facts

   7       underpin that belief?

   8                  MR. VINE:    Objection.        You can answer.

   9             A.   There are a couple of factors that contribute

  10       to that belief.     In the first instance, the iOS

  11       software files are made available freely online for

  12       anyone to download and use.           These files can be opened

  13       and explored upon download.           There are no restrictions

  14       upon these files when they are downloaded.            No end

  15       user license agreement is presented and no copyright

  16       notice is presented and no other form of restriction

  17       is presented.

  18                  And, so, in that regard, it indicates that

  19       the vendor, i.e., Apple, has willingly and with

  20       consent given the downloader the ability to do so and

  21       to use the file upon download.

  22




                                                                  Page 177

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 179 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   5




   9       BY MS. BINA:

  10             Q.   Is that a complete answer?

  11             A.   I appreciate the pause, yes.           That's the

  12       extent of my answer for now.

  13             Q.   Just a couple of clarification questions,

  14       starting with the last point.

  15




  24                  MR. VINE:    Objection.

  25       BY MS. BINA:

                                                                   Page 178

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 180 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   8                  MS. BINA:    Well, I'm asking her for

   9             clarification, Jonathan.

  10                  MR. VINE:    Objection.        Go ahead, Amanda,

  11             if you want to repeat it.

  12                  MS. BINA:    Please stop directing the

  13             witness how to answer and let her answer my

  14             question.

  15                  MR. VINE:    I'm not directing her.

  16




                                                                  Page 179

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 181 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  12       BY MS. BINA:

  13             Q.




  17                  MR. VINE:    Objection.

  18             A.




  25       BY MS. BINA:

                                                                  Page 180

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 182 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             Q.




   6                  MR. VINE:    Objection; asked and answered.

   7       BY MS. BINA:

   8             Q.   You can answer.

   9             A.




  18                  MR. VINE:    Objection; mischaracterizing

  19             the testimony.

  20                  You may answer, Amanda.

  21



  23                  MS. BINA:

  24                    .   While that's loading, I think --

  25             what exhibit will it be, Elana?

                                                                  Page 181

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 183 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                   MR. VINE:      11.
   2                   MS. NIGHTINGALE DAWSON:               I believe it's
   3              already there and it's 11.
   4                   (Plaintiff's Exhibit 11 was marked for
   5              identification.)
   6                   MS. BINA:      Perfect.        While we open
   7              that -- I don't have 11.              Let me reload it.
   8                   MR. VINE:      I don't have it uploaded yet.
   9       BY MS. BINA:
  10              Q.   I've got it.         But while we're waiting, one
  11       more follow-up on the question you asked before.
  12




  22                   Furthermore, other open-source projects have
  23       demonstrated that it is entirely possible to run
  24       components of the iOS operating system, which is
  25       fundamentally what Corellium does.                  It does not run

                                                                    Page 182

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 184 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                                                                             ?
  12                   MR. VINE:      Objection.
  13              A.




                                                                         .
  24       BY MS. BINA:
  25              Q.

                                                                 Page 183

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 185 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   9                   Let's turn to Tab 11 -- Exhibit 11 -- which

  10       is an e-mail from Ollie Whitehouse at NCC Group to

  11       you.

  12                   Do you have that in front of you?

  13              A.   I do.

  14              Q.   And he has a question for you.




  17                   Do you remember him asking this question?

  18              A.   I don't remember this e-mail specifically,

  19       but I do see it on the page here.

  20




  24                   MS. BINA:




                                                                  Page 184

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 186 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                  MS. NIGHTINGALE DAWSON:           This is

   2             Exhibit 12, correct?

   3                  (Plaintiff's Exhibit 12 was marked for

   4             identification.)

   5       BY MS. BINA:

   6             Q.




   9                  MR. VINE:     Objection.

  10             A.



  12       BY MS. BINA:

  13             Q.   Permission.

  14             A.   I don't know that I would say that that's the

  15       only criteria in all circumstances.

  16             Q.




                                                                  Page 185

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 187 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  11                  To be clear --

  12             Q.   So it's -- sorry.        Go ahead.

  13             A.




  17                  MS. BINA:    Let's look at Corellium

  18             008526, which will be Exhibit 13.

  19                  (Plaintiff's Exhibit 13 was marked for

  20             identification.)

  21                  MS. NIGHTINGALE DAWSON:           It moved.

  22       BY MS. BINA:

  23             Q.




                                                                    Page 186

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 188 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                                                             ?

   9                  MR. VINE:    Objection.

  10             A.   I




  22

  23                  MR. VINE:    Objection; mischaracterizes

  24             the evidence in front of you.

  25                  Go ahead.    You can answer.

                                                                  Page 187

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 189 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             A.   Sorry.   For clarity, the question was,

   2       "Given" --

   3       BY MS. BINA:

   4             Q.




   9                  MR. VINE:    Objection.

  10             A.




  19       BY MS. BINA:

  20             Q.   Is there a reason you never asked Apple

  21       specifically for a license?

  22             A.




                                                                  Page 188

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 190 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  23             A.   That's correct.

  24                  MS. BINA:

                           Exhibit 14.

                                                                  Page 189

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 191 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                  (Plaintiff's Exhibit 14 was marked for

   2             identification.)

   3       BY MS. BINA:

   4             Q.   It should be up.




   8             A.   It could be me or another teammate.

   9             Q.   Okay.




                                                                  Page 190

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 192 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   4                  MR. VINE:    Objection.

   5             A.   No.

   6       BY MS. BINA:

   7             Q.   No, it's not your understanding?

   8             A.   Correct.

   9




  12                  MR. VINE:    Objection.

  13




  17       BY MS. BINA:

  18




  21                  MR. VINE:    Objection.

  22             A.   Yes.

  23       BY MS. BINA:

  24             Q.   I didn't hear your answer, Ms. Gorton.

  25             A.   Yes.

                                                                  Page 191

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 193 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  14                  MR. VINE:    Move to strike counsel's

  15             comments.

  16                  Go ahead, Amanda.        Objection.

  17




  20       BY MS. BINA:

  21             Q.   Okay.   I'm not going to belabor time on this

  22       topic, so let's move on to Exhibit 3, which, again, is

  23       the fourth amended answers to plaintiff's

  24       interrogatories.

  25                  There's another topic that you're designated

                                                                  Page 192

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 194 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       to testify on, and that's -- actually, two topics, 18

   2       and 19, which is disclosures by Corellium of bugs and

   3       software flaws found in iOS.

   4                  I'd like to look at pages 22 to 23 of

   5       Exhibit 3.    If you look on page 22,




  14             Q.   Do you know when, approximately, those sales

  15       took place?

  16             A.   No, I don't recall.

  17             Q.




  24             Q.   Continuing on in this document, you were also

  25       designated to discuss Corellium's finances, so I want

                                                                  Page 193

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 195 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       to look at pages 23 to 24 of this document, which we

   2       discussed at some degree earlier going through sales.

   3                  Did you personally compile this information?

   4             A.   Are we discussing interrogatory number 8 or

   5       9?

   6             Q.   9 is what I'm discussing right now.

   7             A.




  11             Q.   And then there's cloud sales as well.          That

  12       was the same answer, you and Mr. Dyer?

  13             A.   Yes.

  14             Q.   I'd like to move on to interrogatory number

  15       10.   In interrogatory number 10, you provide annual

  16       figures for various years of sales of the Corellium

  17       Apple product.

  18

  19




  22             A.   Well, off the top of my head, I don't know

  23       that they don't.

  24             Q.




                                                                  Page 194

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 196 of
                                ATTORNEYS
                                      214 EYES ONLY

   1

   2             Q.    Have you reviewed the expert report that

   3       David Connelly, our expert, filed in this case,

   4       cataloging some discrepancies amongst these

   5       interrogatory responses?

   6                   MR. VINE:    Objection.

   7             A.    I have skimmed that report, and I think that

   8       his observations were from previous iterations of the

   9       interrogatory responses, if I'm not mistaken.

  10       BY MS. BINA:

  11             Q.    So you think this version has fixed those

  12       problems?

  13             A.    I am not a hundred percent confident that, if

  14       you tally up every figure from interrogatory number 9,

  15       it will precisely match interrogatory number 10 for a

  16       couple of reasons.

  17




                                                         .

                                                                  Page 195

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 197 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




   5              Q.   Sorry.   Go ahead.      I didn't mean to interrupt

   6       you.    Go ahead.

   7              A.




  19              Q.   So does this fourth amended set of answers

  20       represent only actual receipts and actual expenses or

  21       does it still include estimated or anticipated

  22       expenses or receipts?

  23              A.   This response only included actual receipts

  24       or expenses.

  25              Q.   Can we look at -- and I don't know the Bates

                                                                  Page 196

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 198 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       numbers for this -- the Corellium QB sales revenue
   2       report, which I'll mark as Exhibit --
   3                   MR. VINE:      15.
   4                   MS. BINA:      -- 15.


   6                   (Plaintiff's Exhibit 15 was marked for
   7              identification.)
   8       BY MS. BINA:
   9              Q.   Ms. Gorton, who keeps this in the ordinary
  10       course of business at Corellium?
  11              A.




  16       BY MS. BINA:
  17              Q.   How are expenses and revenues ordinarily
  18       booked in your accounting system?
  19                   THE VIDEOGRAPHER:           Counsel, your
  20              microphone is getting more scratchy as we go.
  21                   MS. BINA:      I haven't moved.       This is fun.
  22              Can you hear me okay now?
  23                   THE VIDEOGRAPHER:           It's still a little
  24              scratchy.     We'll just monitor it.
  25                   MS. BINA:      Let me know if you're having

                                                                   Page 197

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 199 of
                                ATTORNEYS
                                      214 EYES ONLY

   1              trouble.     I'll try to do something.

   2       BY MS. BINA:

   3              Q.   So the question was, how are your expenses

   4       and revenues booked in the ordinary course of

   5       business?

   6              A.   I'm not sure I understand the question.

   7       Could you clarify?

   8              Q.   Sure.    If you book revenue, how is that put

   9       into your accounting system?            So you get a big check

  10       from somebody for selling an on-premises version or a

  11       wire transfer.       What do you do with it?

  12              A.   If I'm understanding the question correctly,

  13       our bank account automatically syncs with the --

  14              Q.   You cut out there.         With some kind of

  15       software?

  16              A.

  17              Q.   What about expenses; how are they accounted

  18       for?

  19              A.




                                                                  Page 198

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 200 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




                                                             includes all

  12       sales between March 14, 2019 and January 17, 2020.

  13             Q.   So you don't know whether it includes -- do

  14       you know what date this report was run?

  15             A.   I do not.

  16             Q.




                                                                     Page 199

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 201 of
                                ATTORNEYS
                                      214 EYES ONLY

   1




  13             Q.   In interrogatory number 9, when you listed

  14       the sale prices for the product,




  17             A.   One moment.      Let me pull up interrogatory 9

  18       again.

  19             Q.   Sure.    That's Exhibit 3.

  20             A.   Thank you.




  23             Q.   Right.    Exactly.       Did you make any discount

  24       or adjustment to the purchase price?

  25             A.   We did not.

                                                                  Page 200

                                   Veritext Legal Solutions
                                        866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 202 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             Q.   You stated that you skimmed Mr. Connelly's

   2       report.    There are some expenses that he identified in

   3       that report,




   6                  Is it your understanding -- do you have an

   7       understanding as to whether those are expenses

   8       properly attributed in a copyright case?

   9             A.   No, I don't have any understanding of that.

  10



  12                  MR. VINE:    Objection.

  13             A.   Probably not.

  14       BY MS. BINA:

  15




  18                  MR. VINE:    Objection; mischaracterizes

  19             the document.

  20             A.




  24       BY MS. BINA:

  25             Q.   So I understand why there would be new

                                                                  Page 201

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 203 of
                                ATTORNEYS
                                      214 EYES ONLY

   1       information added,

                                                                          ?

   3                  MR. VINE:    Objection; asked and answered.

   4




  12                  MR. VINE:    Come on.       Objection.    Did you

  13             just accuse the witness of changing things

  14             improperly?

  15                  MS. BINA:    No.    I'm trying to understand

  16             what she's testified to.           She said that the

  17             numbers have changed based on things deemed

  18             relevant and irrelevant in litigation.




  22                  MR. VINE:    Well, to the extent, Amanda,

  23             that any of these questions relate to

  24             conversations that you had with counsel,

  25             don't answer the question.            If you can answer

                                                                   Page 202

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 204 of
                                ATTORNEYS
                                      214 EYES ONLY

   1              it in a different way --
   2                   MS. BINA:      I'm not asking --
   3                   MR. VINE:      She may have received
   4              instructions from counsel.
   5                   MS. BINA:      I'm not asking about her
   6              communications with counsel.
   7                   MR. VINE:      You're asking her why.           And at
   8              the direction of counsel, then I don't want
   9              her to answer the question.                If it wasn't,
  10              then she can answer the question.
  11       BY MS. BINA:
  12              Q.




  15                   MR. VINE:      Same objection.
  16              A.   Sure.




  20                   MR. VINE:      I don't want you --
  21       BY MS. BINA:
  22              Q.   Don't testify about communications with your
  23       counsel.     If the only way to answer this question is
  24       to tell about a direction you received from counsel,
  25       you shouldn't answer it.

                                                                    Page 203

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 205 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             A.   Let me simply say this then.           The differences

   2       are




  13             A.   Exactly right.

  14             Q.




                                                                   Page 204

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 206 of
                                ATTORNEYS
                                      214 EYES ONLY

   1             Q.   But what do they relate to?

   2                  MR. VINE:    Objection; asked and answered.

   3                  MS. BINA:    Respectfully, she hasn't

   4             answered it.     She told me what they don't

   5             relate to.

   6                  MR. VINE:    You don't get to choose -- if

   7             you don't like her answer, that's fine, but

   8             she did answer the question.

   9       BY MS. BINA:

  10             Q.   You can answer, Ms. Gorton.

  11             A.




  14                  MR. VINE:    Objection; asked and answered.

  15       BY MS. BINA:

  16             Q.   I didn't hear your answer because your

  17       counsel spoke over you.

  18             A.   That's correct.

  19             Q.   One question I forgot to ask earlier.             I'm

  20       hoping the answer is not yes.            Are you under the

  21       influence of any medication or other substance that

  22       could affect the accuracy or clarity of your testimony

  23       today?

  24             A.   I am not.

  25                  MS. BINA:    Good.      We don't have to

                                                                  Page 205

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 207 of
                                ATTORNEYS
                                      214 EYES ONLY

   1              withdraw the last six and a half hours.
   2                   I think that I am through with what I
   3              have at this point.            Over what I'm sure will
   4              be the vociferous objection of Mr. Vine,
   5              which we will discuss at a later time, I
   6              would like to reserve the right to hold this
   7              deposition open.          There are a number of
   8              documents relating to this witness
   9              potentially in her corporate designee
  10              categories that have not yet been produced to
  11              us and it may be necessary for us to revisit
  12              those topics after production.
  13                   I anticipate that Mr. Vine would oppose
  14              any such reopening; although, if you feel
  15              otherwise, Mr. Vine, please go ahead and tell
  16              me, but I do want to make that statement on
  17              the record.
  18                   MR. VINE:       Gabe and I had a discussion
  19              about this issue.          I suggested that we push
  20              off both Amanda and Stephen Dyer.              You guys
  21              elected for three other witnesses to proceed
  22              after March 31st, which is the deadline to
  23              produce the documents, and to proceed with
  24              Amanda and Stephen.
  25                   We told you, if you do, that you're not

                                                                 Page 206

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 208 of
                                ATTORNEYS
                                      214 EYES ONLY

   1              going to get a second bite of the apple.                I'm
   2              just putting that on the record.             We warned
   3              you before taking today's deposition --
   4              you're smirking, but the reality is, that was
   5              the discussion.
   6                   How about this?           We will meet and confer
   7              about it after you get the production; and
   8              then, if there's a discussion that you
   9              believe you need to have with Amanda, we will
  10              consider the request.             And if we can come to
  11              an agreement, we can let Judge Matthewman
  12              address it.
  13                   MS. BINA:       Just for clarification, I am
  14              aware of your conversation with Mr. Gross.
  15              We did decide to defer three depositions
  16              because of the overwhelming amount of
  17              material that had not been produced.
  18              However, given that you have not been willing
  19              to consent to any extension of fact discovery
  20              in this case, which closes in about three
  21              weeks, and given that we have depositions
  22              scheduled nearly every day between now and
  23              the end of the fact discovery period, we have
  24              had to proceed with some depositions.
  25                   I'm hopeful that we will not need to

                                                                 Page 207

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 209 of
                                ATTORNEYS
                                      214 EYES ONLY

   1              redepose Ms. Gorton on any topics and I
   2              appreciate that you will confer in good faith
   3              after the production of documents.
   4                   MR. VINE:       Yeah -- and I just want to
   5              correct the record because I don't think you
   6              did it intentionally.             I know you don't
   7              intentionally misstate.               We do not have
   8              depositions nearly every day.               In fact,
   9              there's a number of dates that we do not have
  10              depositions.
  11                   But, as I stated, I would suggest that
  12              you push off Mr. Dyer's for the same reason.
  13              We're willing to make him available from
  14              April 1st through April 20th.               And I don't
  15              know if you've seen it, but the Court also
  16              extended the deadline as it relates to the
  17              expert discovery, so that pushes back some of
  18              the issues as well.            It's up to you --
  19                   MS. BINA:       We'll look at that, but I
  20              don't want to take up more of Ms. Gorton's
  21              time.    Do you have any questions for her?
  22                   MR. VINE:       I do not.
  23                   MS. BINA:       Okay.       Ms. Gorton, at some
  24              point after this deposition is completed,
  25              you'll get a copy of your transcript and

                                                                  Page 208

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 210 of
                                ATTORNEYS
                                      214 EYES ONLY

   1              you'll have the right to review it and make
   2              any changes that you deem appropriate.                   Of
   3              course, those changes can be commented on by
   4              people for Apple.
   5                   Would you like to exercise your right to
   6              review and read your transcript and make any
   7              necessary edits or would you like to waive
   8              that right?
   9                   MS. BINA:       She's going to read.          I'll
  10              answer for her.
  11                   THE WITNESS:         Okay.
  12                   THE REPORTER:          Do you want this
  13              transcribed?
  14                   MR. VINE:       Yes.
  15                   Can we get on the record the amount of
  16              time by the videographer, please?
  17                   THE VIDEOGRAPHER:            Yes.     One second,
  18              please.     Seven hours exactly.
  19                   THE REPORTER:          And I didn't hear,
  20              Ms. Bina, if you wanted this transcribed.
  21                   MS. BINA:       I would like a transcription.
  22                   MR. VINE:       We would like it.
  23                   MS. BINA:       I'd like to order a rough as
  24              well.
  25                   MR. VINE:       We'll take a copy of the

                                                                   Page 209

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 211 of
                                ATTORNEYS
                                      214 EYES ONLY

   1              rough.
   2                   MS. BINA:       That's fine.
   3                   THE VIDEOGRAPHER:            Let me conclude first.
   4              This concludes today's deposition of Amanda
   5              Gorton.     The total number of media used is
   6              nine.     We're going off the record at
   7              6:17 p.m., with 7 hours and 1 minute on the
   8              record.     Thank you so much.
   9                   (The reading and signing of the
  10              transcript were not waived, and these
  11              proceedings concluded at 6:17 p.m.)
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                 Page 210

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 212 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                                     ERRATA SHEET
   2       RE:    Apple Inc. v. Corellium, LLC
           DEPO OF:     Amanda Gorton
   3       TAKEN:     March 25, 2020
   4
   5      Under penalties of perjury, I declare that I have read
   6      the foregoing document and that the facts stated in it
   7      are true.
   8
   9
  10
  11
  12       ____________________________________________________
  13       DATE                               AMANDA GORTON
  14
  15
  16
  17      Subscribed and sworn before me this _____ day of
  18       __________________, 2020.
  19
  20      State of Florida          )
  21      County of                 ) _________________________
  22
  23                                          NOTARY PUBLIC
  24
  25

                                                                 Page 211

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 213 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                               CERTIFICATE OF OATH
   2
   3       STATE OF FLORIDA
   4       COUNTY OF PALM BEACH
   5
   6
   7                       I, Lisa Gerlach, the undersigned Notary
   8       Public, in and for the State of Florida, hereby
   9       certify that Amanda Gorton personally appeared before
  10       me and was duly sworn.
  11
  12                       WITNESS my hand and official seal this
  13       29th day of March, 2020.
  14
  15
  16                                <%3055,Signature%>
  17                                Lisa Gerlach, Court Reporter
  18                                Commission #GG023652
  19                                Expires 9/8/2020
  20
  21
  22
  23
  24
  25

                                                                 Page 212

                                  Veritext Legal Solutions
                                       866 299-5127
Case 9:19-cv-81160-RS Document 543-6 Entered on FLSD Docket 06/02/2020 Page 214 of
                                ATTORNEYS
                                      214 EYES ONLY

   1                          CERTIFICATE OF REPORTER

   2

   3       STATE OF FLORIDA

   4       COUNTY OF PALM BEACH

   5

   6                     I, Lisa Gerlach, Court Reporter, do hereby

   7       certify that I was authorized to and did

   8       stenographically report the foregoing deposition; and

   9       that the transcript is a true and correct

  10       transcription of the testimony given by the witness.

  11                     I further certify that I am not a relative,

  12       employee, attorney or counsel of any of the parties,

  13       nor am I a relative or employee of any of the parties'

  14       attorney or counsel connected with the action, nor am

  15       I financially interested in the action.

  16                     Dated this 29th day of March, 2020.

  17

  18                           <%3055,Signature%>

  19                          Lisa Gerlach, Court Reporter

  20

  21       The foregoing certification of this transcript does

  22       not apply to any reproduction of the same by any means

  23       unless under the direct control and/or discretion of

  24       the certifying reporter.

  25

                                                                  Page 213

                                  Veritext Legal Solutions
                                       866 299-5127
